Exhibit 10.1
SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).
(BNP PARIBAS LOGO) [h83060h8306001.gif]
Second Amended and Restated
Credit Agreement
dated as of June 15, 2011
Among
The Shaw Group Inc.,
as the Borrower,
BNP Paribas,
as Administrative Agent
and
The Other Lenders Signatory Hereto
BNP Paribas Securities Corp.,
as Sole Book Runner and as a Joint Lead Arranger
Bank of America, N.A. and BBVA Compass,
as Co-Syndication Agents
Fifth Third Bank and Bank of Montreal,
as Co-Documentation Agents
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
BBVA Compass and Fifth Third Bank,
as Joint Lead Arrangers
$1,450,000,000 Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
ARTICLE II THE CREDITS
    21  
2.1 Commitments
    21  
2.2 Required Payments, Termination
    23  
2.3 Ratable Loans
    24  
2.4 Types of Advances
    24  
2.5 Commitment Fee; Reductions in Aggregate Commitment
    24  
2.6 Minimum Amount of Each Advance
    24  
2.7 Optional Principal Payments
    25  
2.8 Method of Selecting Types and Interest Periods for New Advances
    25  
2.9 Conversion and Continuation of Outstanding Advances
    25  
2.10 Change in Interest Rate, etc.
    26  
2.11 Rates Applicable After Default
    26  
2.12 Method of Payment
    27  
2.13 Noteless Agreement, Evidence of Indebtedness
    27  
2.14 Telephonic Notices
    27  
2.15 Interest Payment Dates, Interest and Fee Basis
    27  
2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    28  
2.17 Lending Installations
    28  
2.18 Non-Receipt of Funds by the Agent
    28  
2.19 Facility LCs
    28  
2.20 Replacement of Lender
    33  
2.21 Increase of the Commitments
    33  
2.22 Defaulting Lenders
    34  
ARTICLE III YIELD PROTECTION; TAXES
    35  
3.1 Yield Protection
    35  
3.2 Changes in Capital Adequacy Regulations
    36  
3.3 Availability of Types of Advances
    37  
3.4 Funding Indemnification
    38  
3.5 Taxes
    38  

- i -



--------------------------------------------------------------------------------



 



         
3.6 Lender Statements; Survival of Indemnity
    39  
3.7 Effect of Yield Protection
    40  
ARTICLE IV CONDITIONS PRECEDENT
    40  
4.1 Effectiveness
    40  
4.2 Each Credit Extension
    41  
4.3 Reaffirmations of Warranties
    42  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    42  
5.1 Existence and Standing
    42  
5.2 Authorization and Validity
    42  
5.3 No Conflict; Government Consent
    42  
5.4 Financial Statements
    42  
5.5 Material Adverse Change
    43  
5.6 Taxes
    43  
5.7 Litigation and Contingent Obligations
    43  
5.8 Subsidiaries
    43  
5.9 ERISA
    43  
5.10 Accuracy of Information
    43  
5.11 Regulation T, U and X
    44  
5.12 Material Agreements
    44  
5.13 Compliance With Laws
    44  
5.14 Ownership of Properties
    44  
5.15 OFAC
    44  
5.16 Environmental Matters
    44  
5.17 Investment Company Act
    44  
5.18 Patriot Act
    44  
5.19 No Default
    45  
5.20 Intellectual Property
    45  
ARTICLE VI COVENANTS
    45  
6.1 Financial Reporting
    45  
6.2 Use of Proceeds
    46  
6.3 Notice of Default
    47  
6.4 Conduct of Business; Books and Records
    47  
6.5 Taxes
    47  
6.6 Insurance
    47  
6.7 Compliance with Laws
    47  

- ii -



--------------------------------------------------------------------------------



 



         
6.8 Maintenance of Properties
    47  
6.9 Inspection
    47  
6.10 Dividends; Publicly Traded Capital Stock
    48  
6.11 Indebtedness
    48  
6.12 Merger
    49  
6.13 Sale of Assets
    50  
6.14 Investments and Acquisitions
    50  
6.15 Liens
    52  
6.16 Affiliates
    53  
6.17 Prepayment of Other Indebtedness
    53  
6.18 Contingent Obligations
    53  
6.19 Letters of Credit
    54  
6.20 Financial Contracts
    54  
6.21 Financial Covenants
    54  
6.22 Subsidiaries
    54  
6.23 Acquisitions
    55  
6.24 Fiscal Year and Accounting Method
    55  
6.25 Agreements Restricting Liens and Distributions
    55  
6.26 Further Assurances
    55  
6.27 Excluded SPV
    55  
ARTICLE VII DEFAULTS
    56  
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    58  
8.1 Acceleration; Facility LC Collateral Account
    58  
8.2 Amendments
    59  
8.3 Preservation of Rights
    60  
ARTICLE IX GENERAL PROVISIONS
    60  
9.1 Survival of Representations
    60  
9.2 Governmental Regulation
    60  
9.3 Headings
    60  
9.4 Entire Agreement
    61  
9.5 Several Obligations; Benefits of this Agreement
    61  
9.6 Expenses; Indemnification
    61  
9.7 Accounting
    62  
9.8 Severability of Provisions
    62  
9.9 Nonliability of Lenders
    63  

- iii -



--------------------------------------------------------------------------------



 



         
9.10 Confidentiality
    63  
9.11 Nonreliance
    63  
9.12 Disclosure
    63  
9.13 Interest
    63  
9.14 Survival of Prior Agreements
    64  
9.15 Amendment and Restatement of the Existing Facility
    64  
9.16 Release of Collateral
    65  
9.17 Release of Guarantors
    65  
ARTICLE X THE AGENT
    65  
10.1 Appointment; Nature of Relationship
    65  
10.2 Powers
    65  
10.3 General Immunity
    66  
10.4 No Responsibility for Loans, Recitals, etc.
    66  
10.5 Action on Instructions of Lenders
    66  
10.6 Employment of Agents and Counsel
    66  
10.7 Reliance on Documents; Counsel
    66  
10.8 Agent’s Reimbursement and Indemnification
    66  
10.9 Notice of Default
    67  
10.10 Rights as a Lender
    67  
10.11 Lender Credit Decision
    67  
10.12 Successor Agent
    67  
10.13 Agent’s Fee
    68  
10.14 Delegation to Affiliates
    68  
ARTICLE XI SETOFF; RATABLE PAYMENTS
    68  
11.1 Setoff
    68  
11.2 Ratable Payments
    68  
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    69  
12.1 Successors and Assigns
    69  
12.2 Participations
    69  
12.3 Assignments
    70  
12.4 Dissemination of Information
    71  
12.5 Tax Treatment
    71  
ARTICLE XIII NOTICES
    71  
13.1 Notices
    71  
13.2 Change of Address
    72  

- iv -



--------------------------------------------------------------------------------



 



         
ARTICLE XIV COUNTERPARTS
    72  
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ETC
    72  
15.1 CHOICE OF LAW
    72  
15.2 CONSENT TO JURISDICTION
    72  
15.3 WAIVER OF JURY TRIAL
    73  
15.4 Judgment Currency
    73  
15.5 USA PATRIOT Act
    73  
15.6 Waiver of Immunity
    73  
15.7 Delivery of Lender Addendum
    73  
15.8 Separateness of Excluded SPV
    74  

- v -



--------------------------------------------------------------------------------



 



     
PRICING SCHEDULE
   
 
   
EXHIBIT 2.13(d)
  NOTE
 
   
EXHIBIT 2.21
  FORM OF LENDER ADDENDUM
 
   
EXHIBIT 6.1(d)
  COMPLIANCE CERTIFICATE
 
   
EXHIBIT 6.1(i)
  BACKLOG REPORT
 
   
EXHIBIT 6.22
  FORM OF GUARANTY
 
   
EXHIBIT 12.3.1
  ASSIGNMENT AGREEMENT
 
   
SCHEDULE 2.19
  EXISTING FACILITY LCS
 
   
SCHEDULE 5.7
  LITIGATION AND CONTINGENT OBLIGATIONS
 
   
SCHEDULE 5.8
  SUBSIDIARIES
 
   
SCHEDULE 5.12
  MATERIAL AGREEMENTS
 
   
SCHEDULE 6.11(b)
  INDEBTEDNESS AND LIENS
 
   
SCHEDULE 6.14(b)
  SUBSIDIARIES AND OTHER INVESTMENTS
 
   
SCHEDULE 6.15(c)
  EXISTING LIENS
 
   
SCHEDULE 6.18(d)
  CONTINGENT OBLIGATIONS

- vi -



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Second Amended and Restated Credit Agreement, dated as of June 15,
2011 (the “Effective Date”), is entered into by and among THE SHAW GROUP INC., a
Louisiana corporation (the “Borrower”), the Subsidiaries of the Borrower listed
on the signature pages hereto as Guarantors (together with each other Person who
subsequently becomes a Guarantor, collectively the “Guarantors”) and BNP
PARIBAS, as administrative agent for the Lenders as defined below (in such
capacity together with any other Person who becomes the agent, the “Agent”).
     WHEREAS, the Borrower, the Lenders, the Departing Lenders (as hereafter
defined) and BNP Paribas, as administrative agent and as a Lender, and other
parties, entered into an Amended and Restated Credit Agreement dated as of
September 24, 2009 (the Credit Agreement as heretofore amended, modified,
supplemented and in effect immediately before giving effect to the amendment and
restatement thereof contemplated hereby being referred to as the “Existing
Facility”).
     WHEREAS, the parties hereto have (a) consented to the amendment and
restatement of the Existing Facility as set forth below and (b) agreed that each
Departing Lender shall cease to be a party to the Existing Facility as evidenced
by its execution and delivery of its Departing Lender Signature Page (as
hereafter defined).
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto hereby agree that the Existing Facility shall, upon the
satisfaction of the conditions precedent specified in Section 4.1, but effective
as of the Effective Date, be amended and restated to read as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement:
     “Accounts” has the meaning stated in the New York Uniform Commercial Code
in effect from time to time.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any of its
Subsidiaries (i) acquires from a third party that is not a Subsidiary any going
concern business or all or substantially all of the assets of any Person that is
not a Subsidiary, or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires from a third party
that is not a Subsidiary (in one transaction or as the most recent transaction
in a series of transactions) at least a majority (in number of votes) of the
securities of a corporation that is not a Subsidiary which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a Person other than a
corporation that is not a Subsidiary.
     “Advance” means a borrowing hereunder, (i) in respect of any Loan other
than a Swing Line Loan, (x) made by the Lenders on the same Borrowing Date, or
(y) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurodollar Loans, for the same
Interest Period, and (ii) in respect of a Swing Line Loan, a borrowing made by
the Swing Line Lender.
     “Affected Lender” is defined in Section 2.20.

 



--------------------------------------------------------------------------------



 



     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
     “Agent” has the meaning given in the recital of parties hereto.
     “Aggregate Commitment” means $1,450,000,000, as reduced or increased from
time to time pursuant to the terms hereof.
     “Aggregate Facility LC Commitment” means $1,450,000,000, as reduced or
increased from time to time pursuant to the terms hereof.
     “Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
of the Outstanding Credit Exposure of all the Lenders (including the Swing Line
Lender).
     “Aggregate Revolving Loan Commitment” means $1,250,000,000, as reduced or
increased from time to time pursuant to the terms hereof.
     “Agreed Currencies” means, with respect to a Facility LC, (i) Dollars,
(ii) so long as such currencies are Eligible Currencies on the date of issuance
of such Facility LC, Australian Dollars, British Pounds Sterling, Canadian
Dollars and Euros, (iii) Brazilian Reais, Czech Koruny, India Rupees, Qatar
Riyals, Hong Kong Dollars, Malaysian Ringgit, Rial Omani, New Taiwan Dollars,
UAE Dirham, Algerian Dinar, Nigerian Naira, Mexican New Peso, Japanese Yen,
Bahraini Dinar, Venezuelan Bolivar, Saudi Arabian Riyals, Singapore Dollars and
Thai Baht (a) only so long as such currency is an Eligible Currency as of the
date of issuance of such Letter of Credit with respect to a Facility LC issued
in such currency or (b) only for purposes of a Facility LC which supports an
Existing Facility LC that was issued in such currency, and (iv) any other
Eligible Currency which the Borrower requests the Agent to include as an Agreed
Currency hereunder in respect of a Facility LC and which is acceptable to the
Agent and the relevant Issuer of such Facility LC as of the date of issuance of
such Facility LC. For the purposes of this definition, each of the specific
currencies referred to in clauses (ii) through (iv), above, shall mean and be
deemed to refer to the lawful currency of the jurisdiction referred to in
connection with such currency, e.g., “Australian Dollars” means the lawful
currency of Australia. Notwithstanding anything herein to the contrary, (a) no
Issuer shall be required to issue a Facility LC hereunder in any currency other
than Dollars, British Pounds Sterling or Euros unless such Issuer customarily
issues other letters of credit in such currency in the ordinary course of
business and (b) to the extent that a Facility LC was issued with respect to a
currency that that was an Agreed Currency as of the time of the issuance of such
Facility LC, such currency shall remain an Agreed Currency solely with respect
to such Facility LC.
     “Agreement” means this Credit Agreement, as it may be renewed, extended,
amended, restated or modified and in effect from time to time.
     “Agreement Accounting Principles” means United States generally accepted
accounting principles as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the highest of (i) the Prime Rate for such day, (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum and (iii) the
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business

- 2 -



--------------------------------------------------------------------------------



 



Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Eurodollar Rate for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day.
     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which commitment fees are accruing on the unused portion of the Aggregate
Commitment (excluding the Swing Line Commitment) at such time as set forth in
the Pricing Schedule.
     “Applicable LC Fee Rate” means, at any time, the percentage rate per annum
for LC Fees at such time as set forth in the Pricing Schedule.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Authorized Officer” of any Person, means any of the President, Chairman of
the Board, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Senior Vice President, Executive Vice President, Treasurer, Assistant
Treasurer, Vice President, Secretary or Assistant Secretary of such Person.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a proceeding under any Debtor Relief Law or has had a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity.
     “BNPP” means BNP Paribas, in its individual capacity, and its successors
and assigns.
     “BNPPSC” means BNP Paribas Securities Corp., as a joint lead arranger and
as sole book runner.
     “Borrower” has the meaning given in the recital of parties hereto.
     “Borrowing Date” means a date on which a Credit Extension is made
hereunder.
     “Borrowing Notice” is defined in Section 2.8.
     “Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their commercial lending activities and on which dealings in Dollars are carried
on in the London interbank market.
     “Calculation Period” means a four quarter period ending on the date of the
Borrower’s fiscal quarter end or fiscal year end for which the relevant
calculation is being made.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

- 3 -



--------------------------------------------------------------------------------



 



     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation,
including, without limitation, any preferred stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
     “Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, in each case maturing within one
year from the date of acquisition thereof, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, (v) investments in
Eurodollars issued by any bank or trust company having capital, surplus and
undivided profits aggregating at least $100,000,000 and whose long term
certificates of deposit are, at the time of acquisition thereof by Borrower or
any Subsidiary, rated A-1 or better by S&P or P-1 or better by Moody’s, and
(vi) investments by Foreign Subsidiaries in short term investments, in
connection with the cash management programs of such Foreign Subsidiaries,
provided that such investments in excess of $25,000,000 in the aggregate shall
be with funds held by institutions rated A- (or its equivalent) or better by S&P
or A3 (or its equivalent) or better by Moody’s or otherwise acceptable to the
Agent and Required Lenders; provided further in each case of clauses (i) through
(vi) above, that the same provides for payment of both principal and interest
(and not principal alone or interest alone) and is not subject to any
contingency regarding the payment of principal or interest.
     “Change” has the meaning specified in Section 3.2.
     “Change in Control” means an event or series of events by which (i) any
“person” (as such term is used in Section 13(d) and 14(d) of the Exchange Act),
or related persons constituting a “group” (as such term is used in Rule 13d-5
under the Exchange Act) is or becomes or has the absolute, unconditional right
to become the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of 35% or more of the total voting power
of the voting stock of the Borrower; (ii) the Borrower consolidates with or
merges into another Person or conveys, transfers or leases all or substantially
all of its assets to any Person, or any Person consolidates with, or merges
into, the Borrower in a transaction not otherwise permitted hereunder; (iii) the
Borrower conveys, transfers or leases all or substantially all of its assets to
any Person; (iv) the stockholders of the Borrower approve any plan of
liquidation or dissolution of the Borrower; or (v) during any period of twelve
consecutive months, individuals who, at the beginning of such period,
constituted the board of directors of the Borrower (together with any new
director whose election by the Borrower’s board of directors or whose nomination
for election by the Borrower’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of the Borrower
then in office.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral Shortfall Amount” has the meaning specified in Section 8.1.
     “Commitment” means, for each Lender, the Revolving Loan Commitment and the
Facility LC Commitment for such Lender.
     “Computation Date” is defined in Section 2.19.13.

- 4 -



--------------------------------------------------------------------------------



 



     “Confidential Information Memorandum” means the informational materials
dated May 2011 and furnished by Borrower to the Lenders in connection with the
syndication of the Commitments made under this Agreement (together with all
amendments, supplements and subsequent updates thereto).
     “Consolidated Group” means the Borrower, its Subsidiaries and all other
Persons (other than the Excluded SPV) treated as if they were Subsidiaries of
the Borrower for purposes of preparing consolidated financial statements of the
Borrower in accordance with Agreement Accounting Principles, including those
Persons required to be consolidated by reason of FIN 46.
     “Consolidated Interest Expense” means, with reference to any period, the
actual interest expense of the Consolidated Group calculated on a consolidated
basis.
     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Consolidated Group calculated according to Agreement
Accounting Principles on a consolidated basis for such period, excluding any
such net income attributable to any Investment in any Person (including the
Excluded SPV) that is not a Subsidiary except to the extent of cash
distributions from such Person (including the Excluded SPV) to the Borrower or
its Subsidiaries.
     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Consolidated Group calculated on a consolidated basis as of such
time plus any preferred stock of the Consolidated Group to the extent it has not
been redeemed for Indebtedness, as determined in accordance with Agreement
Accounting Principles.
     “Consolidated Tangible Net Worth” means at any time Consolidated Net Worth
at such time minus goodwill of the Consolidated Group calculated on a
consolidated basis as of such time, as determined in accordance with Agreement
Accounting Principles.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any limited recourse or recourse
note or other obligation, comfort letter (other than a comfort letter that does
not evidence Indebtedness or any payment obligation), operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership, but excluding
contingent liabilities in respect of Performance Letters of Credit.
     “Conversion/Continuation Notice” has the meaning specified in Section 2.9.
     “Costs and Estimated Earnings in Excess of Billings” means all costs and
estimated earnings in excess of billings on uncompleted contracts as reflected
in the consolidated balance sheet of the Borrower.
     “Credit Extension” means the making of an Advance or the issuance,
extension, renewal or increase in the amount of a Facility LC hereunder.
     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.
     “Debtor Relief Laws” means Chapter 11 of Title 11 of the United States Code
(11 U.S.C. 101 et seq.) and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors,

- 5 -



--------------------------------------------------------------------------------



 



moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
     “Default” means an event described in Article VII.
     “Defaulting Lender” means, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent, any Issuer, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Facility LCs or Swing Line Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the Agent
or any Issuer or the Swing Line Lender in writing, or has made a public
statement to the effect, that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Borrower, to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
( provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) has become the subject of a Bankruptcy Event; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or its Lender Parent by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22) upon delivery of written notice of such determination
to the Borrower, each Issuer, the Swing Line Lender and each Lender.
     “Departing Lender” means each lender under the Existing Facility that
executes and delivers to the Agent a Departing Lender Signature Page.
     “Departing Lender Signature Page” means each signature page to this
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Existing Facility on the Effective Date.
     “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
any amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Computation Date provided for in
Section 2.19.13.
     “Dollars” and “$” means the lawful currency of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary of Borrower that is formed under
the laws of the United States of America or any state.

- 6 -



--------------------------------------------------------------------------------



 



     “EBITDA” means, for any Person for any period, the Consolidated Net Income
of such Person for that period plus, to the extent deducted from revenues in
determining Consolidated Net Income, without duplication (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) other non-cash losses, charges and expenses for such
period to the extent that such charges do not represent cash disbursements
during such applicable period, including, without limitation, any amortization
of financing fees, (vi) non-recurring cash charges related to the Transactions,
(vii) minority interest, (viii) non-cash charges arising in connection with
capital stock based compensation paid by the Borrower, (ix) minus, to the extent
included in Consolidated Net Income, non-cash gains, all calculated for such
Person on a consolidated basis.
     “Effective Date” has the meaning specified in the preamble hereto.
     “Eligible Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Lenders of any currency as an Agreed Currency, (x) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced,
(y) such currency is, in the determination of the Agent, no longer readily
available or freely traded or (z) in the determination of the Agent, an
Equivalent Amount of such currency is not readily calculable, the Agent shall
promptly notify the Lenders and the Borrower, and such currency shall no longer
be an Agreed Currency until such time as all of the Lenders agree to reinstate
such currency as an Agreed Currency; provided that, notwithstanding the
foregoing, to the extent that a Facility LC was issued with respect to a
currency that was an Eligible Currency as of the time of the issuance of such
Facility LC, such currency shall remain an Eligible Currency solely with respect
to such Facility LC.
     “Employee Tax Remittance” means the remittance by the Borrower, on behalf
of employees of the Borrower and its Subsidiaries, of federal and state income
taxes and payroll taxes on the transfer or vesting of compensation awards to
such employees based upon the stock of the Borrower, in exchange for the
conveyance to or withholding by the Borrower of a portion of such employees’
stock in the Borrower, the amount of such remittance to be not greater than the
value of the stock of the Borrower so conveyed to or withheld by the Borrower.
     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
     “Equivalent Amount” of any currency with respect to any amount of Dollars
at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

- 7 -



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Single Employer
Plan (other than an event for which the 30-day notice period is waived); (b) the
failure of a Single Employer Plan to meet the minimum funding standards under
Section 430 of the Code or Section 303 of ERISA (determined without regard to
any waiver of funding provisions therein); (c) the filing pursuant to
Section 412 of the Code of an application for a waiver of the minimum funding
standard with respect to any Single Employer Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Single Employer Plan; (e) the receipt by
the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Single Employer Plan or Single
Employer Plans or to appoint a trustee to administer any Single Employer Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Single Employer Plan as a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.11, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
     “Eurodollar Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (A) the LIBOR
applicable to such Interest Period, divided by (B) one minus the Eurodollar
Reserve Percentage applicable to such Interest Period, plus (ii) the Applicable
Margin; provided, that in no event shall the Eurodollar Rate exceed the Highest
Lawful Rate. The Eurodollar Rate shall be rounded to the next higher multiple of
1/16 of 1% if the rate is not such a multiple.
     “Eurodollar Reserve Percentage” means for any Interest Period for
Eurodollar Loans the maximum reserve percentage (expressed as a decimal, rounded
upward, if necessary, to the nearest 1/100th of one percent) as determined by
the Agent in effect on the date the LIBOR for such Interest Period is determined
(whether or not applicable to any Lender) under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including basic, emergency, supplemental and other marginal reserve
requirements) with respect to liabilities or assets consisting of or including
Eurocurrency liabilities having a term equal to such Interest Period. Each
determination by the Agent of the Eurodollar Reserve Percentage shall be
conclusive and binding, absent manifest error.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Excluded SPV” means (i) Nuclear Energy Holdings, L.L.C., a Delaware
limited liability company (“NEH”), which is a special purpose vehicle created
for the sole purpose of making the Westinghouse Investments and engaging in
certain transactions related thereto or (ii) any Affiliate of the Borrower that
is a successor or replacement to NEH and that is a special purpose vehicle
created for the sole purpose of owning, maintaining, financing, refinancing or
restructuring the Westinghouse Investment.

- 8 -



--------------------------------------------------------------------------------



 



     “Excluded SPV Debt” has the meaning specified in Section 6.27.
     “Excluded SPV Letters of Credit” has the meaning specified in Section 6.27.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (a) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located and (b) any U.S. federal
withholding taxes imposed by FATCA.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Existing Facility” has the meaning specified in the recitals hereto.
     “Existing Facility LCs” means, collectively, the Letters of Credit listed
on Schedule 2.19.
     “Existing Loans” is defined in Section 2.1.1.
     “Facility LC” has the meaning specified in Section 2.19.1.
     “Facility LC Application” has the meaning specified in Section 2.19.3.
     “Facility LC Collateral Account” has the meaning specified in
Section 2.19.11.
     “Facility LC Commitment” means the commitment of each Lender to participate
in Facility LCs issued by an Issuer in the amount not exceeding that set forth
opposite its signature below or on its Lender Addendum or as set forth in any
assignment executed pursuant to Section 12.3.1, as modified from time to time
pursuant to the terms hereof. In the case of any Lender that executes and
delivers a Lender Addendum, the amount of its Facility LC Commitment as set
forth therein shall supersede the amount of its Facility LC Commitment
theretofore in effect.
     “Facility Termination Date” means the earlier of (i) June 15, 2016 and
(ii) any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. New
York, New York time on such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by the Agent in its
sole discretion.
     “Fee Letter” means that certain letter agreement dated May 2, 2011 among
the Borrower, the Agent and BNPPSC which sets forth the fees to be paid to the
Agent and BNPPSC.
     “FIN 46” means Financial Accounting Series Interpretation Number (FIN) 46,
“Consolidation of Variable Interest Entities,” as amended from time to time.

- 9 -



--------------------------------------------------------------------------------



 



     “Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates, forward rates or commodity prices, including, but not limited
to, interest rate swap or exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts or warrants or (iii) any other similar
contract.
     “Financial LC Obligation” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount under all Financial Letters of Credit
outstanding at such time, plus (ii) the aggregate unpaid amount at such time of
all Financial Reimbursement Obligations.
     “Financial Letter of Credit” means a Letter of Credit qualifying as a
“financial guarantee-type letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(1)(i) or any successor U.S. Comptroller of the Currency regulation
and issued by an Issuer under the terms of this Agreement.
     “Financial Reimbursement Obligations” means, at any time, the aggregate of
all obligations of the Borrower then outstanding under Section 2.19 to reimburse
an Issuer for amounts paid by such Issuer in respect of any one or more drawings
under Financial Letters of Credit.
     “Floating Rate” means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate or the Applicable Margin changes;
provided, that in no event shall the Floating Rate exceed the Highest Lawful
Rate.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate.
     “Foreign Subsidiary” means any Subsidiary of Borrower that is organized
under the laws of any jurisdiction other than the United States of America or a
state thereof.
     “Fronting Fee” is defined in Section 2.19.4.
     “General Intangibles” has the meaning stated in the New York Uniform
Commercial Code in effect from time to time including, without limitation, all
Costs and Estimated Earnings in Excess of Billings, all contract rights, rights
to receive payments of money, chooses in action, causes of action, judgments,
tax refunds and tax refund claims, patents, trademarks, trade names, copyrights,
licenses, franchises, computer programs, software, goodwill, customer and
supplier contracts, interests in general or limited partnerships, joint ventures
or limited liability companies, reversionary interests in pension and profit
sharing plans and reversionary, beneficial and residual interests in trusts,
leasehold interests in real or personal property, rights to receive rentals of
real or personal property and guarantee and indemnity claims.
     “Guarantors” means collectively (a) all of the Borrower’s Domestic
Subsidiaries that are Material Subsidiaries as of the Effective Date and are
party to the Guaranty and (b) any other Domestic Subsidiary of Borrower that
shall become a guarantor hereunder pursuant to Section 6.22, in the case of
clauses (a) and (b) only for so long as any such Domestic Subsidiary remains a
Material Subsidiary.
     “Guaranty” means that certain Amended and Restated Guaranty dated as of the
Effective Date executed by the Guarantors in favor of the Agent, for the ratable
benefit of the Lenders, and each guaranty executed pursuant to Section 6.22
hereof, as each of such may be amended or modified and in effect from time to
time.

- 10 -



--------------------------------------------------------------------------------



 



     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the principal amount of
the Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws now allow.
     “Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business), (iii) obligations, whether or
not assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) obligations
of such Person to purchase or repurchase securities, accounts or other Property
arising out of or in connection with the sale of the same or substantially
similar securities or Property, (vi) Capitalized Lease Obligations,
(vii) Off-Balance Sheet Liabilities, (viii) Net Mark-to-Market Exposure under
Financial Contracts, (ix) reimbursement obligations in respect of Financial
Letters of Credit (but excluding reimbursement obligations in respect of
Performance Letters of Credit) and (x) any other obligation for borrowed money
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person.
     “Interest Coverage Ratio” means, for any Calculation Period, the ratio of
(a) Shaw EBITDA for such Calculation Period; to (b) Consolidated Interest
Expense for such Calculation Period excluding any amortization of financing
fees, amortization of discounts and other interest expenses not paid in cash.
     “Interest Period” means, with respect to a Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
     “Inventory” has the meaning stated in the New York Uniform Commercial Code
in effect from time to time, including, without limitation, all goods held for
sale or lease, or furnished or to be furnished under contracts of service, or
consumed in the applicable party’s business, raw materials, intermediates, work
in process, packaging materials, finished goods, semi-finished inventory, scrap
inventory, manufacturing supplies and spare parts (to the extent not covered by
purchase money liens of manufacturers), all such goods that have been returned
to or repossessed by or on behalf of the Borrower or a Guarantor, as applicable,
and all such goods released to the Borrower, a Guarantor or to third parties
under trust receipts or similar documents.
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than Accounts arising in the
ordinary course of business on terms customary in the trade in the applicable
jurisdiction) or contribution of capital by such Person; stocks, bonds, mutual
funds, partnership interests, notes, debentures or other securities owned by
such Person; any deposit accounts and certificate of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

- 11 -



--------------------------------------------------------------------------------



 



     “Issuer” means BNPP and any other Lender (or any subsidiary or affiliate
designated by or such Lender) that agrees to issue Letters of Credit hereunder,
in each case in its capacity as issuer of Facility LCs hereunder.
     “Issuer LC Agreement” means, with respect to each Issuer, a separate
agreement between such Issuer and the Borrower that is not inconsistent with the
terms of this Agreement and that may specify additional terms and conditions
upon which such Issuer is prepared to issue Facility LCs under this Agreement
(including, without limitation, as to the applicable Fronting Fee and the
maximum aggregate amount of Facility LCs of such Issuer to be outstanding at any
time).
     “LC Fee” is defined in Section 2.19.4.
     “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount of all Facility LCs outstanding at such
time, plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
     “LC Payment Date” has the meaning specified in Section 2.19.5.
     “Legal Requirements” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rule of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
government or public body or authority, or any subdivision, instrumentality or
agency thereof.
     “Lenders” means the lending institutions listed on the signature pages to
this Agreement (or otherwise party hereto pursuant to Section 12.3) and their
respective successors and assigns and the lending institutions executing a
Lender Addendum and their respective successors and assigns. For the avoidance
of doubt, the term “Lenders” excludes the Departing Lenders.
     “Lender Addendum” means a Lender Addendum, substantially in the form of
Exhibit 2.21, pursuant to which an existing Lender at such time shall have
increased its Commitments or a Person shall have become a Lender and undertaken
new Commitments at such time.
     “Lender Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
     “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent listed on
the signature pages hereof or on a Schedule or otherwise selected by such Lender
or the Agent pursuant to Section 2.17.
     “Letter of Credit” of a Person means a letter of credit which is issued
upon the application of such Person or upon which such Person is an account
party or for which such Person is in any way liable.
     “Leverage Ratio” means, on any date, the ratio of Total Debt on such date
to Shaw EBITDA for the Calculation Period ending on or most recently ended prior
to such date.
     “LIBOR” means for any Interest Period for Eurodollar Loans, the per annum
rate of interest determined by the Agent to be the arithmetic mean (rounded
upward, if necessary, to the nearest 1/100th of one percent) of the offered
quotations appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 10:00 a.m. (London time) on the
day two Business Days prior to the first day of such Interest Period. If none of
such Reuters Screen LIBOR01 Page or any successor or similar service is
available, “LIBOR” applicable to any Interest Period for Eurodollar Loans

- 12 -



--------------------------------------------------------------------------------



 



shall be the per annum rate (rounded upward, if necessary, to the nearest
1/100th of one percent) determined by the Agent based upon rates quoted at
approximately 10:00 a.m. (London time) (or as soon thereafter as practicable) on
the day two Business Days prior to the first day of such Interest Period for the
offering by the Agent to leading dealers in the London interbank Dollar market
of Dollar deposits for delivery on the first day of such Interest Period, in
immediately available funds and having a term comparable to such Interest Period
and in an amount comparable to the principal amount of the respective Eurodollar
Rate Loan to which such Interest Period relates. Each determination by the Agent
of LIBOR shall be conclusive and binding, absent manifest error.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
     “Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
     “Loan Documents” means this Agreement, the Guaranty, the Facility LC
Applications, any Notes issued pursuant to Section 2.13, all documents required
under Article IV, and all other documents and instruments executed in connection
with this Agreement or the Obligations.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property, condition (financial or otherwise) or results of operations
of the Borrower and its Material Subsidiaries taken as a whole, (ii) the
Transactions, (iii) the ability of the Borrower and the Guarantors taken as a
whole to perform their respective obligations under the Loan Documents to which
any of them is a party, or (iv) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agent, an Issuer or the Lenders
thereunder.
     “Material Indebtedness” has the meaning specified in Section 7.5.
     “Material Subsidiary” shall mean a Subsidiary of Borrower having:
(i) assets of $5,000,000 or more or (ii) annual operating cash flow of
$1,000,000 or more; provided that (i) none of Atlantic Contingency Constructors,
LLC, Shaw AREVA Mox Services, LLC or Shaw-Robotic Environmental Services, LLC
shall be deemed a Material Subsidiary and (ii) subject to the prior written
consent of the Agent, any Subsidiary that is not a Wholly-Owned Subsidiary shall
not be deemed a Material Subsidiary.
     “Modify” and “Modification” have the meaning specified in Section 2.19.1.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, and determined in accordance with Agreement Accounting
Principles, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Financial Contracts. “Unrealized losses”
means the fair market value of the cost to such Person of replacing such
Financial Contract as of the date of determination (assuming the Financial
Contract was to be terminated as of that date), and “unrealized profits” means
the fair market value of the gain to such Person of replacing such Financial
Contract as of the date of determination (assuming such Financial Contract was
to be terminated as of that date).

- 13 -



--------------------------------------------------------------------------------



 



     “Non-Recourse Indebtedness” means Indebtedness of any Person in the
Consolidated Group (i) in respect of which neither the Borrower nor any of its
Subsidiaries (other than Special Purpose Subsidiaries) shall have any liability
whatsoever, whether direct or indirect, contingent or otherwise, and (ii) the
provider of which shall have no recourse to any assets of the Borrower or its
Subsidiaries (other than the assets for which such Indebtedness was incurred,
the proceeds (including, without limitation, proceeds from associated contracts
and insurance) of, and improvements, accessories and upgrades to, such assets
and the ownership interests of any Special Purpose Subsidiary that owns, whether
directly or indirectly, such assets), other than Special Purchase Subsidiaries
(as to which recourse of any kind or nature is allowed), each as determined by
the Agent in its reasonable discretion.
     “Non-U.S. Lender” has the meaning specified in Section 3.5(d).
     “Note” means any promissory note issued at the request of a Lender pursuant
to Section 2.13(c) in the form of Exhibit 2.13(d).
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, Swing Line Loans, all Reimbursement Obligations, Rate Hedging
Obligations owing to a Lender or any Affiliate of a Lender, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Borrower and the Guarantors to the Lenders or to any Lender, the Agent,
an Issuer or any indemnified party arising under the Loan Documents.
     “Off-Balance Sheet Liability” of a Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability under any so-called
“synthetic lease” transaction (a transaction that is treated as an operating
lease under Agreement Accounting Principles but a Capitalized Lease for federal
income tax purposes) entered into by such Person, or (iii) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause
(iii) Operating Leases.
     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
     “Other Taxes” has the meaning specified in Section 3.5(b).
     “Outstanding Credit Exposure” means (i) as to any Lender at any time, the
sum of (x) the aggregate principal amount of its Loans outstanding at such time,
plus (y) an amount equal to its Pro Rata Share of the LC Obligations at such
time, and (ii) as to the Swing Line Lender only, at any time, the aggregate
principal amount of outstanding Swing Line Loans at such time.
     “Participants” has the meaning specified in Section 12.2.1.
     “Payment Date” means the last Business Day of each month of February, May,
August and November from and including the Effective Date through and including
the Facility Termination Date.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Performance Letter of Credit” means a Letter of Credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or as a “commercial letter of credit” or other short-term
self liquidating instrument used to finance the movement of goods that are

- 14 -



--------------------------------------------------------------------------------



 



collateralized by the underlying shipment under 12 CFR Part 3, Appendix A,
Section 3(b)(3), or in each case under any successor U.S. Comptroller of the
Currency regulation.
     “Performance Reimbursement Obligations” means, at any time, the aggregate
of all obligations of the Borrower then outstanding under Section 2.19 to
reimburse an Issuer for amounts paid by such Issuer in respect of any one or
more drawings under Performance Letters of Credit.
     “Permitted Businesses” means the businesses of Borrower and its
Subsidiaries carried on as of the Effective Date and any businesses, services or
activities incident or related thereto, and the businesses of the clients of
Borrower and its Subsidiaries.
     “Permitted Business Investments” means:
     (i) loans and other extensions of credit to officers, directors and
employees of Borrower or any Subsidiary for travel, entertainment, moving and
similar expenses or advances made in direct furtherance and in the ordinary
course of the business of Borrower or the Subsidiaries;
     (ii) Investments in Persons operating Permitted Businesses, provided that
no such Investment shall be a Permitted Business Investment if such Investment
could reasonably be expected to have a Material Adverse Effect;
     (iii) Loans and other extensions of credit to an officer or employee of
Borrower or a Subsidiary extended in connection with hiring that Person that is
the functional equivalent of a signing bonus and is to be forgiven over time if
said Person continues his or her employment;
     (iv) Investments by Foreign Subsidiaries in other Foreign Subsidiaries;
     (v) Investments by Borrower in Domestic Subsidiaries and Investments by
Domestic Subsidiaries in Borrower;
     (vi) Investments by Borrower and its Domestic Subsidiaries in Foreign
Subsidiaries, which Investments are effected after the Effective Date; and
     (vii) Investments by Subsidiaries in Borrower.
     “Permitted Cash Collateral” is defined in Section 6.15(i).
     “Permitted Financial Investments” means the following kinds of instruments:
     (i) receivables arising from the sale of goods and services in the ordinary
course of business of Borrower or any Subsidiaries;
     (ii) currency or commodity price hedging agreements, using customary ISDA
swap documentation or comparable documentation, entered into with a Lender for
the purpose of hedging actual exposure on the currency or commodity price risks
of its business and not speculation; and
     (iii) Capital Stock or obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to Borrower or any
Subsidiary.
     “Permitted Liens” means any of the following:

- 15 -



--------------------------------------------------------------------------------



 



     (i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books;
     (ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;
     (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (iv) deposits or Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business, including, without limitation such deposits or Liens for the benefit
of member insurance companies of the American International Companies (“AIC”) or
their respective Affiliates or such other sureties as may be required from time
to time in the ordinary course of business; further provided that Borrower may
provide any such surety with access to the premises, projects and equipment of
Borrower that are related to the bonding obligations of such surety as necessary
to allow such surety to enforce its rights under and in accordance with
applicable laws; further provided that such access shall not be construed as the
granting of a Lien on, nor shall any Liens granted in favor of such surety
encumber, Inventory, Receivables or Costs and Estimated Earnings in Excess of
Billings.
     (v) utility easements, building and zoning restrictions, minor defects or
irregularities in title and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way adversely affect the
marketability of the same or interfere with the use thereof in the business of
the Borrower or its Subsidiaries;
     (vi) judgment and attachment liens not giving rise to a Default or liens
created by or existing from any litigation or legal proceeding that are being
contested in good faith by appropriate proceedings, promptly instituted and
diligently conducted, and for which adequate reserves have been made to the
extent required by Agreement Accounting Principles in respect of a claim;
     (vii) liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback in favor of collecting or payor banks with
respect to money or instruments of the Borrower or any of its Subsidiaries on
deposit with or in possession of such bank, including setoff rights arising in
connection with worldwide consolidated cash management systems;
     (viii) customary set off rights and related financial settlement procedures
under Rate Hedging Obligations entered into for the purpose of hedging and not
for speculation; and
     (ix) to the extent not permitted by clause (iii) above, Liens arising out
of pledges or deposits of cash or Cash Equivalent Investments securing
deductibles, self-insurance, insurance premiums, co-payment, co-insurance,
retentions and similar obligations to providers of insurance in the ordinary
course of business, not to exceed $60,000,000 in the aggregate;
provided, that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

- 16 -



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any ERISA Affiliate may have any liability.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by BNPP as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
     “Pro Forma Liquidity” means, at any time, Unrestricted cash and Cash
Equivalent Investments of the Borrower and its Subsidiaries at such time plus
the aggregate amount of Revolving Loan Commitments available to be drawn.
     “Projections” means the financial projections (including projected balance
sheets, income statements and cash flow statements) for the Borrower and its
Subsidiaries, together with the assumptions upon which those projections were
based, delivered by the Borrower in connection with the amendment and
restatement of the Existing Facility contemplated hereby for the 2011 through
2016 fiscal years of the Borrower and included in the Confidential Information
Memorandum.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment. If the Commitments have been terminated at
any time that a Pro Rata Share is to be calculated, such calculation shall be
made by reference to the Commitments in effect immediately before giving effect
to such termination.
     “Purchasers” has the meaning specified in Section 12.3.1.
     “Qualified Stock” means, with respect to any Person, any common stock of
such Person or a Subsidiary of such Person.
     “Rate Hedging Agreement” means an agreement, device or arrangement entered
into with any Lender or any Affiliate of a Lender providing for payments which
are related to fluctuations of interest rates, exchange rates or forward rates,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants.
     “Rate Hedging Obligation” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Hedging Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement. For purposes hereof,
it is understood that any obligations to any Person arising under a Rate Hedging
Agreement entered into at a time such Person (or an Affiliate thereof) is party
to this Agreement as a Lender shall continue to constitute “Rate Hedging
Obligation” and therefore

- 17 -



--------------------------------------------------------------------------------



 



“Obligations” hereunder, notwithstanding that such Person (or its Affiliate) has
ceased to be a Lender party to this Agreement (by assignment of its interests
herein or otherwise) at the time a claim is to be made in respect of such Rate
Hedging Agreement.
     “Receivables” means and includes, as to any Person, all of such Person’s
then owned or existing and future acquired or arising (i) Accounts, (ii) rights
to payment evidenced by chattel paper, documents or an instrument, (iii) rights
or claims to receive money that are General Intangibles, (iv) rights or claims
to the payment of money or other forms of consideration of any kind including,
but not limited to, letters of credit and the right to receive payment
thereunder, and all other debts, obligations and liabilities in whatever form
from any Person and guaranties, security and Liens securing payment thereof, and
(v) cash and non-cash proceeds of any of the foregoing.
     “Refunded Swing Line Loans” has the meaning specified in Section 2.1.2(a).
     “Regulations T, U and X” and “Regulations T, U or X” mean the corresponding
regulation of the Board of Governors of the Federal Reserve System as from time
to time in effect and any successor or other regulation or official
interpretation of said Board of Governors, and all official rulings and
interpretations thereunder or thereof.
     “Reimbursement Obligations” means, at any time, the aggregate of all
Financial Reimbursement Obligations and Performance Reimbursement Obligations.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Single
Employer Plan, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA with respect to a Single Employer Plan shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(c)
of the Code.
     “Reports” has the meaning specified in Section 9.6.
     “Required Lenders” means Lenders in the aggregate having more than 50% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.
     “Revolving Credit Loan” means a loan made under Section 2.1, but shall not
include a participation in a Facility LC.
     “Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Credit Loans, other than Swing Line Loans, to Borrower
in an aggregate amount not exceeding the amount specified on such Lender’s
signature page hereto or on its Lender Addendum or as set forth in any
assignment executed pursuant to Section 12.3.1, as such amount may be modified
from time to time pursuant to the terms hereof.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

- 18 -



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any successor
governmental agency or authority performing a similar function.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Shaw EBITDA” means, for any period, EBITDA for the Consolidated Group. In
calculating Shaw EBITDA, (i) for any Acquisition permitted hereunder by Borrower
or a Subsidiary of any Person or assets during a Calculation Period for which
EBITDA is calculated (A) the EBITDA of such Person or assets for the trailing
twelve (12) months immediately preceding the Acquisition shall be included in
the first such calculation with respect to such Person or assets and (B) in any
subsequent calculation, to the extent such Person or asset’s EBITDA is not
consolidated with Borrower’s under Agreement Accounting Principles for a full
Calculation Period, the actual EBITDA of such Person or assets for the most
recent period prior to the time it was acquired by Borrower or a Subsidiary
shall be added to the EBITDA of Borrower to reach a total of a full Calculation
Period’s EBITDA for such Person or assets being a part of the calculation of
Borrower’s EBITDA; (ii) Shaw EBITDA shall be reduced by EBITDA attributable to
any assets sold during the applicable Calculation Period; and (iii) Shaw EBITDA
shall be increased by an amount equivalent to the write-down, if any, not to
exceed $50,000,000 in connection with the Borrower’s investment in the South
Texas Project nuclear expansion (units 3 and 4).
     “Single Employer Plan” means a Plan (other than a Multiemployer Plan)
maintained by the Borrower or any ERISA Affiliate for employees of the Borrower
or any ERISA Affiliate.
     “Special Purpose Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur Non-Recourse Indebtedness or to become an owner of
interests in a Person created to conduct the business activities for which such
Indebtedness was incurred, and substantially all the fixed assets of such
Subsidiary or Person are those fixed assets being financed (or to be financed)
in whole or in part by such Indebtedness.
     “Subordination Agreement” means the Amended and Restated Intercompany
Subordination Agreement among the Borrower, all Domestic Subsidiaries and the
Agent dated as of the Effective Date; provided that (i) any Domestic Subsidiary
that is not a Wholly-Owned Subsidiary as of the Effective Date shall not be a
party to the Subordination Agreement and (ii) subject to the prior written
consent of the Agent, any Subsidiary that is not a Wholly-Owned Subsidiary shall
not become a party to the Subordination Agreement.
     “Subsidiary” of a Person means (i) any corporation (other than the Excluded
SPV) more than 50% of the outstanding securities having ordinary voting power of
which shall at the time be owned or controlled, directly or indirectly, by such
Person or by one or more of its Subsidiaries or by such Person and one or more
of its Subsidiaries, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization (other than the
Excluded SPV) more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower. Without limiting the foregoing provisions of this
definition, no Person shall be deemed to be a Subsidiary of the Borrower solely
by reason of FIN 46.
     “Substantial Portion” means, with respect to the Property of the Borrower
and its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is

- 19 -



--------------------------------------------------------------------------------



 



responsible for more than 10% of the consolidated net sales or of the
consolidated net income of the Borrower and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.
     “Supplemental Indebtedness” means any Indebtedness or Performance Letter of
Credit entered into by the Borrower (other than any such Indebtedness entered
into as permitted by Section 6.19(a), (c), (d) or (e) hereof), subject to the
conditions that:
     (i) no such Indebtedness or Performance Letter of Credit, as the case may
be, shall contain any covenant, representation, warranty, event of default,
mandatory prepayment provision or any other measure of financial performance
that is not included in this Agreement or that would be more onerous or
restrictive on the Borrower or its Subsidiaries than the analogous provision
contained in this Agreement;
     (ii) no such Indebtedness or Performance Letter of Credit, as the case may
be, shall require the Borrower to make any regularly scheduled prepayment or
amortization or require a reduction of the commitments under such facility prior
to the Facility Termination Date; and
     (iii) no such Indebtedness or Performance Letter of Credit, as the case may
be, shall be secured by any assets of the Borrower or any of its Subsidiaries.
For purposes hereof, the amount of any Supplemental Indebtedness shall be the
higher of the aggregate amount of extensions of credit thereunder and the
aggregate amount of the commitments to provide extensions of credit thereunder.
     “Swing Line Commitment” means the Swing Line Lender’s obligation to make
Swing Line Loans pursuant to Section 2.1.2.
     “Swing Line Lender” means BNPP in its capacity as provider of the Swing
Line Loans.
     “Swing Line Loan” or “Swing Line Loans” has the meaning specified in
Section 2.1.2.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
     “Total Debt” means all Indebtedness (other than in respect of Performance
Letters of Credit) for which the Consolidated Group is obligated or which is
binding on it or any of its Property, whether directly or by means of Contingent
Obligations, determined on a consolidated basis without duplication in
accordance with Agreement Accounting Principles.
     “Transactions” means the amendment and restatement of the Existing Facility
contemplated hereby.
     “Transferee” has the meaning specified in Section 12.4.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.

- 20 -



--------------------------------------------------------------------------------



 



     “Unrestricted” means, with respect to cash and Cash Equivalent Investments,
all cash and Cash Equivalent Investments excluding any amounts thereof that are
subject to a Lien or a reserve on the balance sheet of the Borrower or any of
its Subsidiaries.
     “Westinghouse Entities” means (a) Toshiba Nuclear Holdings (US) Inc., a
Delaware corporation, and (b) Toshiba Nuclear Holdings (UK) Limited, an English
company.
     “Westinghouse Investments” means the acquisition and/or ownership of up to
20.0% of the issued and outstanding capital stock of each Westinghouse Entity.
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (excluding directors’ qualifying shares) of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization (other than the Excluded SPV) 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any governmental authority, any other governmental authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
ARTICLE II
THE CREDITS
     2.1 Commitments
     2.1.1 Loan Commitment. Subject to the terms and conditions set forth in
this Agreement, the Borrower and each of the Lenders agree that on the Effective
Date, but subject to the reallocation and other transactions described in
Section 9.15, any loans made to the Borrower under the Existing Facility prior
to the Effective Date which remain outstanding as of the date of this Agreement
(such outstanding loans being hereinafter referred to as the “Existing Loans”)
shall be reevidenced as Loans under this Agreement and the terms of the Existing
Loans (if any) shall be

- 21 -



--------------------------------------------------------------------------------



 



restated in their entirety and shall be evidenced by this Agreement. From and
including the Effective Date and prior to the Facility Termination Date, each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to (i) make Loans to the Borrower and (ii) participate in Facility
LCs issued upon the request of the Borrower, provided that, after giving effect
to the making of each such Loan and the issuance of each such Facility LC (in
each case determined after giving effect to any reductions or increases in
Commitments scheduled to occur on the date on which each such Loan is to be made
or such Facility LC is to be issued), (A) such Lender’s Outstanding Credit
Exposure shall not exceed its Commitment, (B) the sum of the aggregate
outstanding principal amount of the Loans plus the aggregate Dollar Amount of
outstanding Financial LC Obligations shall not exceed the Aggregate Revolving
Loan Commitment, (C) the aggregate Dollar Amount of outstanding LC Obligations
shall not exceed the Aggregate Facility LC Commitment and (D) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow at
any time prior to the Business Day prior to the Facility Termination Date. All
Commitments of the Lenders shall expire on the Facility Termination Date.
Issuers will issue Facility LCs hereunder on the terms and conditions set forth
in Section 2.19.
     2.1.2 Swing Line Commitment
     (a) Subject to the terms and conditions hereof, the Swing Line Lender
agrees at any time and from time to time on and after the Effective Date and
prior to the Facility Termination Date, to make Swing Line loans (each, a “Swing
Line Loan” and collectively, the “Swing Line Loans”) to the Borrower in an
aggregate principal amount at any one time outstanding not to exceed
$25,000,000, which Swing Line Loans (i) shall be made and maintained pursuant to
one or more Advances comprised of Floating Rate Advances and which shall not be
entitled to be converted into Eurodollar Advances, (ii) shall be made in the
minimum amount of $1,000,000 (or if less, in the aggregate amount of the
remaining unused portion of the Aggregate Revolving Loan Commitment), and
(iii) may be repaid and, so long as no Default or Unmatured Default exists
hereunder, reborrowed, at the option of the Borrower, in accordance with the
provisions hereof. Swing Line Loans shall constitute “Loans” for all purposes
hereunder, except they shall be held by the Swing Line Lender (subject to
Section 2.1.2(b) below) and, only for purposes of calculating the commitment fee
under Section 2.5, shall not be considered a utilization of the Commitment of
any Lender hereunder. Notwithstanding the foregoing, the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment at any time.
     (b) If any Swing Line Loan is not repaid when due, the Swing Line Lender
shall give notice to the Agent to request each Lender, including the Swing Line
Lender, to make a Loan as a Floating Rate Advance in an amount equal to the
product of such Lender’s Pro Rata Share times the outstanding principal balance
of such Swing Line Loan (the “Refunded Swing Line Loan”) outstanding on the date
such notice is given; provided that the provision of this subsection shall not
affect the obligation of the Borrower to prepay Swing Line Loans in accordance
with Section 2.2. Each Lender shall make the proceeds of such Loan available to
the Agent for the account of the Swing Line Lender on the next Business Day
following such request, in immediately available funds. The proceeds of such
Loans shall be immediately applied to repay the Refunded Swing Line Loan.
     (c) At any time before or after a Default or Unmatured Default, if the
Commitments shall have expired or be terminated while any Swing Line Loan is
outstanding, each Relevant Lender (as defined below), at the sole option of the
Swing Line

- 22 -



--------------------------------------------------------------------------------



 



Lender, shall either (A) notwithstanding the expiration or termination of the
Commitments, make a Loan as a Floating Rate Advance, which such Loan shall be
deemed a “Loan” for all purposes of this Agreement and the other Loan Documents,
or (B) be deemed, without further action by any Person, to have purchased from
the Swing Line Lender a participation in such Swing Line Loan, in either case in
an amount equal to the product of such Lender’s Pro Rata Share times the
outstanding principal balance of such Swing Line Loan. The Agent shall notify
each such Lender of the amount of such Loan or participation, and such Lender
will transfer to the Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Loan or participation. For purposes hereof, (i) “Relevant Lender” shall
mean, in connection with any termination or expiration of Commitments, (x) if
such expiration or termination occurs pursuant to Section 2.1.1 and after giving
effect thereto the Aggregate Outstanding Credit Exposure does not exceed the
Aggregate Commitment, each Lender holding a Commitment after giving effect to
such expiration or termination and (y) otherwise, each Lender holding a
Commitment immediately before giving effect to such expiration or termination
and (ii) the Pro Rata Shares of the Relevant Lenders shall be calculated as if
the Aggregate Commitment were equal to the sum of the Commitments of the
Relevant Lenders as in effect immediately prior to such termination or
expiration.
     (d) If any such Lender shall not have so made its Loan or its percentage
participation available to the Agent pursuant to this Section 2.1.2, such Lender
agrees to pay interest thereon for each day from such date until the date such
amount is paid at the lesser of (i) the Federal Funds Effective Rate for such
day for the first three days and thereafter the interest rate applicable to the
Loan, and (ii) the Highest Lawful Rate. Whenever, at any time after the Agent
has received from any Lender such Lender’s Loan or participating interest in a
Swing Line Loan, the Agent receives any payment on account thereof, the Agent
will pay to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Loan or participating interest was outstanding and funded),
which payment shall be subject to repayment by such Lender if such payment
received by the Agent is required to be returned. Each Revolving Credit Lender’s
obligation to make the Loans or purchase such participating interests pursuant
to this Section 2.1.2 shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swing Line Lender, the Agent or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or an
Unmatured Default or the termination of the Commitments; (C) the occurrence of
any Material Adverse Effect; (D) any breach of this Agreement by the Borrower or
any other Lender; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Each Swing Line Loan, once so
participated by any Lender, shall cease to be a Swing Line Loan with respect to
that amount for purposes of this Agreement, but shall continue to be a Loan.
     2.2 Required Payments, Termination. The Borrower shall make the following
mandatory payments:
     (a) (i) All Loans, all outstanding Reimbursement Obligations and all other
unpaid Obligations owing to the Lenders shall be paid in full by the Borrower on
the Facility Termination Date, except to the extent that such Obligations are
expressly required hereby to be paid on an earlier date.

- 23 -



--------------------------------------------------------------------------------



 



     (b) Each Swing Line Loan shall be paid in full on the fifth Business Day
from the date such Swing Line Loan was made by the Swing Line Lender.
     (c) Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment. The Lenders shall never be required to make any
Advance or issue or participate in any Facility LC, and the Swing Line Lender
shall never be required to make any Swing Line Loan, that would cause the
Aggregate Outstanding Credit Exposure to exceed the Aggregate Commitment, and no
Lender shall be required to make any Advance or issue or participate in any
Facility LC that would cause such Lender’s Outstanding Credit Exposure to exceed
its individual, total Commitment. If the Aggregate Outstanding Credit Exposure
exceeds the Aggregate Commitment, the Borrower shall, within 60 days after the
earlier of (x) receiving written notice thereof from the Agent or (y) actual
knowledge of such deficiency by an officer of the Borrower, repay the principal
of the Revolving Credit Loans in an amount equal to such excess. If after giving
effect to any such principal repayment there shall be in existence a Collateral
Shortfall Amount, Borrower shall immediately pay to the Agent such Collateral
Shortfall Amount in immediately available funds, which funds shall be held in
the Facility LC Collateral Account.
     2.3 Ratable Loans. Each Advance hereunder, other than Advance of Swing Line
Loans, shall consist of Loans made from the several Lenders ratably according to
their Pro Rata Shares.
     2.4 Types of Advances. The Advances (other than Advances made in respect of
a Swing Line Loan which must be Floating Rate Advances) may be Floating Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Section 2.8 and Section 2.9.
     2.5 Commitment Fee; Reductions in Aggregate Commitment.
     (a) The Borrower agrees to pay to the Agent for the account of each Lender
according to its Pro Rata Share a commitment fee at a per annum rate equal to
the Applicable Fee Rate on the average daily excess of the Aggregate Commitment
over the Aggregate Outstanding Credit Exposure (other than Swing Line Loans)
from the Effective Date to and including the Facility Termination Date, payable
quarterly in arrears on each Payment Date hereafter and on the Facility
Termination Date.
     (b) The Borrower may permanently reduce the Aggregate Commitment in whole
or in part by reducing each of the Aggregate Revolving Loan Commitment and the
Aggregate Facility LC Commitment ratably among the Lenders in integral multiples
of $5,000,000, upon at least three Business Day’s prior written notice to the
Agent, which notice shall specify the amount of any such reduction, provided,
however, that (i) the amount of the Aggregate Commitment may not be reduced
below the Aggregate Outstanding Credit Exposure, (ii) the amount of the
Aggregate Revolving Loan Commitment shall not be reduced below the sum of
outstanding Revolving Credit Loans and outstanding Financial LC Obligations and
(iii) the Aggregate Facility LC Commitment shall not be reduced below the amount
of the LC Obligations. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.
     2.6 Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $2,500,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance other than those constituting Swing
Line Loans, shall be in the minimum amount of $2,500,000 (and in

- 24 -



--------------------------------------------------------------------------------



 



multiples of $500,000 if in excess thereof), provided, however, that any
Floating Rate Advance may be in the amount of the remaining unused portion of
the Aggregate Revolving Loan Commitment at such time.
     2.7 Optional Principal Payments. The Borrower may from time to time pay or
prepay, without penalty or premium, all outstanding Floating Rate Advances, or,
in a minimum aggregate amount of $2,500,000 or any integral multiple of $500,000
in excess thereof, any portion of the outstanding Floating Rate Advances after
giving notice to the Agent of such prepayment no later than 1:00 p.m. New York
time one Business Day prior to such prepayment. The Borrower may from time to
time pay or prepay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $2,500,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Eurodollar Advances after giving notice to the Agent of such prepayment no later
than 1:00 p.m. New York time three Business Days prior to such prepayment.
     2.8 Method of Selecting Types and Interest Periods for New Advances.
     2.8.1 Loans. The Borrower shall select the Type of Advance and, in the case
of each Eurodollar Advance, the Interest Period applicable thereto from time to
time. The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 10:00 a.m. New York time on the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:
     (a) the Borrowing Date, which shall be a Business Day, of such Advance,
     (b) the aggregate amount of such Advance,
     (c) the Type of Advance selected, and
     (d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
The Agent shall promptly notify each Lender of the receipt of a Borrowing
Notice. Not later than 12:00 p.m. New York time on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available in
New York, New York to the Agent at its address specified pursuant to
Article XIII. The Agent will make the funds so received from the Lenders
available to the Borrower at the Agent’s aforesaid address. The Borrower shall
be entitled to have a maximum of five separate Eurodollar Advances hereunder for
all Loans outstanding at any one time.
     2.8.2 Swing Line Loans. Whenever the Borrower requires an Advance under the
Swing Line Loans, it shall give written notice thereof (or telephonic notice
promptly confirmed in writing) to the Swing Line Lender not later than
11:00 a.m. New York, New York time on the date of such Advance. Each notice
shall be irrevocable and shall specify the aggregate principal amount of such
Advance and the Borrowing Date of such Advance (which shall be a Business Day).
No later than 12:00 p.m. New York, New York time on the requested date, the
Swing Line Lender shall make available to the Borrower in immediately available
funds the amount of such Advance at the Borrower’s general deposit account
maintained with the Swing Line Lender, or as otherwise directed by the Borrower.
     2.9 Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.2 or

- 25 -



--------------------------------------------------------------------------------



 



Section 2.7. Each Eurodollar Advance shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into a Floating Rate
Advance unless (a) such Eurodollar Advance is or was repaid in accordance with
Section 2.7 or (b) the Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.6,
the Borrower may elect from time to time to convert all or any part of a
Floating Rate Advance into a Eurodollar Advance. The Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 11:00 a.m. New York time at least three
Business Days prior to the date of the requested conversion or continuation,
specifying:
     (i) the requested date, which shall be a Business Day, of such conversion
or continuation,
     (ii) the aggregate amount and Type of the Advance which is to be converted
or continued, and
     (iii) the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.
Advances under the Swing Line Loan shall at all times remain Floating Rate
Advances, and may not be converted into Eurodollar Advances. Notwithstanding
anything to the contrary contained in this Agreement, during the continuance of
a Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance.
     2.10 Change in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance (and on
which date, if a conversion has occurred, the Eurodollar Rate is charged), at a
rate per annum equal to the Floating Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate or
Applicable Margin, as applicable. Each Eurodollar Advance shall bear interest on
the outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to the last day of such Interest Period at
the interest rate determined by the Agent as applicable to such Eurodollar
Advance based upon the Borrower’s selections under Section 2.8 and Section 2.9
and otherwise in accordance with the terms hereof. Changes in the rate of
interest on that portion of any Advance maintained as a Eurodollar Advance will
take effect simultaneously with each change in the Applicable Margin regardless
of whether such date falls during an existing Interest Period. No Interest
Period for any Eurodollar Advance held by any Lender may begin before and end
after the Facility Termination Date.
     2.11 Rates Applicable After Default. Upon the occurrence and during the
continuance of a Default under Section 7.2, (i) each Eurodollar Advance shall
bear interest, after as well as before judgment, for the remainder of the
applicable Interest Period at the lesser of (x) the Eurodollar Rate calculated
by adding the Applicable Margin for Level V (as set forth on the Pricing
Schedule) plus 2% per annum and (y) the Highest Lawful Rate, (ii) each Floating
Rate Advance shall bear interest, after as well as before judgment, at a rate
per annum equal to the lesser of (x) the Floating Rate calculated by adding the

- 26 -



--------------------------------------------------------------------------------



 



Applicable Margin for Level V plus 2% per annum and (y) the Highest Lawful Rate
and (iii) the LC Fee shall be calculated by using the Applicable Margin for
Level V increased by 2% per annum. Default interest shall be payable on demand.
     2.12 Method of Payment. **
     2.13 Noteless Agreement, Evidence of Indebtedness.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
     (b) The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iii) the original stated amount of each Facility LC and the amount of LC
Obligations outstanding at any time, and (iv) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to Section
2.13(a) and Section 2.13(b) above shall be prima facie evidence of the existence
and amounts of the Obligations therein recorded, provided, however, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans be evidenced by a promissory note
(a “Note”). In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in the form of
Exhibit 2.13(d) attached hereto. Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in Section 2.13(a) and Section 2.13(b) above.
     2.14 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation of each telephonic notice signed by an
Authorized Officer of the Borrower. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.
     2.15 Interest Payment Dates, Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Effective Date, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable in arrears

- 27 -



--------------------------------------------------------------------------------



 



on the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period, and upon any prepayment.
Interest on Floating Rate Advances shall be calculated for actual days elapsed
on the basis of a 365/366-day year. Interest on Eurodollar Advances, commitment
fees and LC Fees shall be calculated for actual days elapsed on the basis of a
360-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment. Notwithstanding the foregoing, the
Borrower will pay to the Agent, for the account of each Lender, interest at the
applicable rate in accordance with Section 2.11.
     2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Commitment increase
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. Promptly after notice from an Issuer, the Agent will
notify each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
     2.17 Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and an Issuer may book the Facility LCs at
any Lending Installation selected by such Lender or such Issuer, as the case may
be, and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or each Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and each Issuer may, by written
notice to the Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it or Facility LCs will be issued by it and for whose account Loan payments
or payments with respect to Facility LCs are to be made.
     2.18 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the time and date on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
     2.19 Facility LCs.
     2.19.1 Issuance. The parties hereto acknowledge that on and after the
Effective Date the Existing Facility LCs shall be Facility LCs issued by an
Issuer pursuant to this Agreement.

- 28 -



--------------------------------------------------------------------------------



 



Facility LCs issued hereunder may be issued in any Agreed Currency. Each Issuer
hereby agrees, on the terms and conditions set forth in this Agreement and the
applicable Issuer LC Agreement, if any, to issue Financial Letters of Credit and
Performance Letters of Credit (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify” and each such
action, a “Modification”), from time to time from and including the Effective
Date and prior to the fifteenth Business Day prior to the Facility Termination
Date upon the request of the Borrower; subject to the conditions that,
immediately after each such Facility LC is issued or Modified and after giving
effect to any reductions or increases in Commitments and Outstanding Credit
Exposures scheduled to occur on the date on which each such Facility LC is
issued or Modified, (i) the aggregate outstanding principal amount of the Loans
plus the aggregate Dollar Amount of the outstanding Financial LC Obligations
shall not exceed the Aggregate Revolving Loan Commitment, (ii) the aggregate
Dollar Amount of outstanding LC Obligations shall not exceed the Aggregate
Facility LC Commitment and (iii) the Aggregate Outstanding Credit Exposure shall
not exceed the Aggregate Commitment. No Facility LC issued on or after the
Effective Date shall have an expiry date later than the fifth Business Day prior
to the Facility Termination Date.
     2.19.2 Participations. Immediately upon the issuance or Modification by an
Issuer of a Facility LC in accordance with this Section 2.19, such Issuer shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from such Issuer, an undivided interest and participation in such
Facility LC (and each Modification thereof and the related LC Obligations in
proportion to its Pro Rata Share), the Obligations of the Borrower in respect
thereof, and the liability of such Issuer thereunder, in an amount equal to such
Lender’s Pro Rata Share of the full amount of such Facility LC.
     2.19.3 Notice. Subject to Section 2.19.1, the Borrower shall give the
applicable Issuer and the Agent, notice prior to 10:00 a.m. New York, New York
time at least five Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
Issuer shall promptly notify the Agent, and the Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by such Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to such Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.
     2.19.4 LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, a fee on
the amount of each Facility LC available for drawing at a per annum rate equal
to the Applicable LC Fee Rate, such fee to be payable in quarterly arrears to
the Agent for the ratable benefit of the Lenders (including each Issuer), plus
(without duplication of the fees provided for in connection with the Fronting
Fee (as defined below)), documentation and processing charges and other standard
costs of issuance (such fee an “LC Fee”). The Borrower shall also pay to each
Issuer for its own account (a) quarterly in arrears, a fronting fee (the
“Fronting Fee”) at a rate per annum equal to .125% per annum (or as otherwise
agreed in the applicable Issuer LC Agreement, if any) on the amount of each
Facility LC

- 29 -



--------------------------------------------------------------------------------



 



issued by such Issuer available for drawing, and (b) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with such Issuer’s standard schedule for such charges
as in effect from time to time with respect to the issuance, amendment,
cancellation, negotiation or transfer of each Letter of Credit and each drawing
made thereunder. For purposes of calculating the LC Fee and Fronting Fees
hereunder, the face amount of each Facility LC made in an Agreed Currency other
than Dollars shall be at any time the Dollar Amount of such Facility LC as
determined on the most recent Computation Date with respect to such Facility LC.
     2.19.5 Administration, Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable Issuer shall notify the Agent and the Agent shall promptly notify
the Borrower and each other Lender as to the amount to be paid by such Issuer as
a result of such demand and the proposed payment date (the “LC Payment Date”).
The responsibility of each Issuer to the Borrower and each Lender shall be only
to determine that the documents (including each demand for payment) delivered
under each Facility LC issued by such Issuer in connection with such presentment
shall be in conformity in all material respects with such Facility LC. Each
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs issued by it as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such Issuer on demand for (a) such Lender’s Pro Rata Share of the
Dollar Amount of each payment made by such Issuer under each Facility LC (such
Dollar Amount to be determined at the time of such payment by such Issuer) to
the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19.6 below, plus (b) interest on the foregoing amount to be reimbursed
by such Lender, for each day from the date of such Issuer’s demand for such
reimbursement (or, if such demand is made after 10:00 a.m. New York, New York
time on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.
     2.19.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer on or before the applicable
LC Payment Date for the Dollar Amount to be paid by such Issuer upon any drawing
under any Facility LC such Dollar Amount to be determined at the time of such
payment by such Issuer, without presentment, demand, protest or other
formalities of any kind, in the currency in which such Facility LC was issued;
provided that neither the Borrower nor any Lender shall hereby be precluded from
asserting any claim for direct (but not consequential) damages suffered by the
Borrower or such Lender to the extent, but only to the extent, caused by (a) the
willful misconduct or gross negligence of such Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (b) such Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. All outstanding Reimbursement
Obligations not paid in full on the applicable LC Payment Date shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate applicable to Floating Rate Advances for such
day. Each Issuer will pay to each Lender ratably in accordance with its Pro Rata
Share the Dollar Amount of all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such Issuer, but only to the extent such
Lender has made payment to such Issuer in respect of such Facility LC pursuant
to Section 2.19.5. Subject to the terms and conditions of this Agreement
(including without

- 30 -



--------------------------------------------------------------------------------



 



limitation the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in
Article IV), the Borrower may request an Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.
     2.19.7 Obligations Absolute. The Borrower’s obligations under this Section
2.19 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuer, any Lender or any beneficiary of a
Facility LC. The Borrower further agrees with each Issuer and each Lender that
the Issuers and the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Borrower, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. No Issuer
shall be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Facility LC. The Borrower agrees that any action taken or
omitted by any Issuer or any Lender under or in connection with each Facility LC
and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Borrower and shall not put any
Issuer or any Lender under any liability to the Borrower. Nothing in this
Section 2.19.7 is intended to limit the right of the Borrower to make a claim
against any Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19.6.
     2.19.8 Actions of Issuer. Each Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such Issuer. Each Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.19, each
Issuer shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.
     2.19.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, such Issuer or the
Agent may incur (or which may be claimed against such Lender, such Issuer or the
Agent by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
such Issuer may incur by reason of or in connection with (a) the failure of any
other Lender to fulfill or comply with its obligations to such Issuer hereunder
(but nothing herein contained shall affect any rights the Borrower may have
against any Defaulting Lender) or (b) by reason of or on account of such Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the

- 31 -



--------------------------------------------------------------------------------



 



named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuer, evidencing the appointment of such successor
Beneficiary, provided that the Borrower shall not be required to indemnify any
Lender, any Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of any Issuer or (ii) any Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. Nothing in
this Section 2.19.9 is intended to limit the obligations of the Borrower under
any other provision of this Agreement.
     2.19.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share (determined at the time such indemnity is sought),
indemnify each Issuer, its affiliates and their respective directors, officers,
agents and employees (to the extent not reimbursed by the Borrower) against any
cost, expense (including reasonable counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitees’
gross negligence or willful misconduct or such Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of the Facility LC) that such indemnitees may suffer or
incur in connection with this Section 2.19 or any action taken or omitted by
such indemnitees hereunder.
     2.19.11 Facility LC Collateral Account. The Borrower agrees that it will,
upon the request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to any Issuer or the Lenders in respect of any Facility LC, maintain a
special interest bearing collateral account pursuant to arrangements
satisfactory to the Agent (the “Facility LC Collateral Account”) at the Agent’s
office at the address specified pursuant to Article III, in the name of the
Borrower but under the sole dominion and control of the Agent, for the benefit
of the Lenders and in which such Borrower shall have no interest other than as
set forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Agent, on behalf of and for the ratable benefit of the Lenders and the Issuers,
a security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. Nothing in this Section 2.19.11 shall either obligate the Agent
to require the Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by
Section 8.1.
     2.19.12 Rights as a Lender. In its capacity as a Lender, an Issuer shall
have the same rights and obligations as any other Lender.
     2.19.13 Agreed Currency Provisions. The Agent will determine the Dollar
Amount of the LC Obligations as of (a) the date five Business Days prior to the
proposed date of issuance or Modification and (b) on and as of the last Business
Day of each fiscal quarter of the Borrower and on any other Business Day at the
Agent’s reasonable discretion or upon instruction by the Required Lenders. Each
day upon or as of which the Agent determines Dollar Amounts as described in the
preceding clauses (a) and (b) is herein described as a “Computation Date”. If at
any time the Dollar Amount of the sum of the aggregate principal amount of all
outstanding LC Obligations (calculated, with respect to those LC Obligations
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date) exceeds the Aggregate Facility LC Commitment at any time, the
Borrower shall immediately make deposits to the Facility LC Collateral Account
to the extent of the Collateral Shortfall Amount.

- 32 -



--------------------------------------------------------------------------------



 



     2.20 Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, Section 3.2 or Section 3.5 to make any additional payment to any
Lender, (b) any Lender’s obligation to make or continue, or to convert Floating
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3 or (c) any Lender shall become a Defaulting Lender (any Lender so
affected or becoming a Defaulting Lender, an “Affected Lender”), the Borrower
may elect, with the consent of the Issuers and the Swing Line Lender (each
consent not to be unreasonably withheld), if such amounts continue to be
charged, such suspension is still effective or such Lender continues to be a
Defaulting Lender, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Unmatured Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (a) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an assignment substantially in the form of
Exhibit 12.3.1 and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Affected Lender which as to the Affected Lender
shall be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (b) the Borrower shall pay to such
Affected Lender in same day funds on the day of such replacement all interest,
fees and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Section 3.1, Section 3.2
and Section 3.5.
     2.21 Increase of the Commitments.
     (a) The amount of the Aggregate Facility LC Commitment, Aggregate Revolving
Loan Commitment and Aggregate Commitment may be increased up to an amount
(immediately after giving effect to such increase) not to exceed the difference
of (x) $1,950,000,000 minus (y) the Aggregate Facility LC Commitment on the
Effective Date minus (z) the aggregate amount of all outstanding Supplemental
Indebtedness permitted by Section 6.11(p), at the request of the Borrower from
time to time as follows: (i) the Borrower shall designate one or more financial
institutions acceptable to the Agent (which acceptance will not be unreasonably
withheld), to assume Facility LC Commitments, Revolving Loan Commitments and
Commitments in an aggregate amount equal to the amount of such increase and
(ii) on the date that such increase becomes effective, Revolving Credit Loans
shall be repaid and/or borrowed to the extent necessary such that they shall be
held by the Lenders ratably in proportion to their respective Pro Rata Shares
(determined after giving effect to such designations). In the event of the
designation by the Borrower of a financial institution pursuant to clause (i) of
the preceding sentence (each financial institution being so designated being
referred to herein as an “Assuming Lender”), and subject to the execution and
delivery to the Agent by the Borrower and such Assuming Lender of documentation
satisfactory to the Agent in its reasonable discretion to effect such
designation: (x) such Assuming Lender shall become (or, if such Assuming Lender
was theretofore a Lender shall continue as) a Lender having a Facility LC
Commitment, Revolving Loan Commitment and Commitment equal to the amount of such
increase allocated to such Assuming Lender in such designation (plus, if such
Assuming Lender was theretofore a Lender, the amount of the Facility LC
Commitment, Revolving Loan Commitment and Commitment held by such Assuming
Lender immediately prior to such designation) and (y) the participations in
outstanding Facility LCs and Reimbursement Obligations shall thereupon
automatically and without further action be re-allocated all to the extent
necessary such that the participations in such Facility LCs and Reimbursement
Obligations shall be held by the Lenders ratably in proportion to their
respective Pro Rata Shares (determined after giving effect to such
designations). In no event shall any Lender be required to become an Assuming
Lender.

- 33 -



--------------------------------------------------------------------------------



 



     (b) Each increase in the Aggregate Facility LC Commitment pursuant to
Section 2.21(a) shall automatically and simultaneously increase the Aggregate
Commitment and the Aggregate Revolving Loan Commitment by the same amount.
     2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Sections 2.5 and 2.19.4, or as otherwise
accruing under this Agreement;
     (b) the Commitment and Outstanding Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 8.2), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender (x) pursuant to Section 8.2(a)(i), (ii) or (iv) or (y) which affects such
Defaulting Lender differently than other Lenders, shall require the consent of
such Defaulting Lender;
     (c) if any Outstanding Credit Exposure exists at the time such Lender
becomes a Defaulting Lender then:
     (i) all or any part of such Lender’s Outstanding Credit Exposure in respect
of LC Obligations and Swing Line Loans shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent that (x) the sum of all non-Defaulting Lenders’ Outstanding
Credit Exposure (after giving effect to such reallocation) does not exceed the
total of all non-Defaulting Lenders’ Commitments, (y) each non-Defaulting
Lender’s Outstanding Credit Exposure (after giving effect to such reallocation)
does not exceed such non-Defaulting Lender’s Commitment and (z) the conditions
set forth in Section 4.2 are satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent (x) first, prepay any Outstanding Credit Exposure in respect
of Swing Line Loans and (y) second, cash collateralize such Defaulting Lender’s
Outstanding Credit Exposure in respect of LC Obligations, if any, (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 8.1(a) for so long as such Defaulting
Lender’s Outstanding Credit Exposure in respect of LC Obligations is
outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Outstanding Credit Exposure in respect of LC Obligations pursuant to
Section 2.22(c)(ii), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.19.4 with respect to such cash
collateralized Outstanding Credit Exposure so long as such Outstanding Credit
Exposure is cash collateralized;
     (iv) if the Outstanding Credit Exposure in respect of LC Obligations and
Swing Line Loans of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(c)(i), then the fees payable to the Lenders pursuant to Section 2.5
and Section 2.19.4 shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Share; and

- 34 -



--------------------------------------------------------------------------------



 



     (v) if all or any portion of such Defaulting Lender’s Outstanding Credit
Exposure in respect of LC Obligations and Swing Line Loans is neither cash
collateralized nor reallocated pursuant to Section 2.22(c)(i) or (ii), then,
without prejudice to any rights or remedies of any Issuer or Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such Outstanding Credit Exposure in respect of
LC Obligations and Swing Line Loans, if any,) and LC Fees payable under
Section 2.19.4 with respect to such Defaulting Lender’s Outstanding Credit
Exposure in respect of LC Obligations and Swing Line Loans, if any, shall be
payable to such Issuer until such Outstanding Credit Exposure is cash
collateralized and/or reallocated;
     (d) so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no Issuer shall be
required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure and the Defaulting Lender’s Outstanding Credit
Exposure in respect of LC Obligations at such time will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.22(c)(ii), and
participating interests in any such newly issued or increased Facility LC or
newly made Swing Line Loan shall be allocated among the non-Defaulting Lenders
in a manner consistent with Section 2.22(c)(i) (and such Defaulting Lender shall
not participate therein); and
     (e) The Borrower shall not be required to (i) reimburse any Defaulting
Lender pursuant to Section 9.6(a) or otherwise for any costs, charges or
expenses paid or incurred by such Lender in connection with any dispute over or
with respect to such Lender’s status as a Defaulting Lender or (ii) indemnify
any Defaulting Lender pursuant to Section 2.19.9 or Section 9.6(b) to the extent
that such indemnification obligation relates to such Lender’s status as a
Defaulting Lender.
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the Swing
Line Lender or any Issuer has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Swing Line Lender shall not be required to
fund any Swing Line Loan and no Issuer shall be required to issue, amend or
increase any Facility LC, unless the Swing Line Lender or any Issuer, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Swing Line Lender or the relevant Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Agent, the Borrower, the Issuers and the Swing Line Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (x) the Outstanding Credit
Exposure of the Lenders in respect of LC Obligations and Swing Line Loans shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Line Loans) as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share,
(y) all cash collateral provided by the Borrower under Section 2.22(c)(ii) shall
be returned to it and (z) the Borrower shall no longer be required to provide
cash collateral under Section 2.22(c)(ii) unless and until the circumstances
described therein requiring such cash collateral thereafter occur.
ARTICLE III
YIELD PROTECTION; TAXES
     3.1 Yield Protection.

- 35 -



--------------------------------------------------------------------------------



 



     (a) If any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
     (i) subjects any Lender or any applicable Lending Installation or any
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or any Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or
     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or
     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or any Issuer of
making, funding or maintaining its Eurodollar Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any Issuer in connection with its
Eurodollar Loans, Facility LCs or participations therein, or requires any Lender
or any applicable Lending Installation or any Issuer to make any payment
calculated by reference to the amount of Eurodollar Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or any Issuer as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such Issuer, as the case may be, of making or
maintaining its Eurodollar Loans, Commitment, or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such Issuer, as the case may be, in connection with such
Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within 30 days of demand by such Lender or such Issuer, as the case may be, the
Borrower shall pay such Lender or such Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuer, as
the case may be, for such increased cost or reduction in amount received. A
Lender claiming compensation under this section shall notify the Borrower in
writing of such claim, and shall only be entitled to compensation under this
Section 3.1 for increased costs occurring (A) from and after the date of such
notice until the events giving rise to such claim have ceased to exist, and
(B) during the one hundred twenty (120) day period preceding the date the
Borrower receives notice from Agent or such Lender setting forth the described
claim for compensation.
     (b) Borrower may, if obligated to make a payment under this Section 3.1,
require the Lender(s) collecting such payment to (i) to the extent reasonably
possible, change its Lending Installation to a different location so as to
minimize such payment obligation, so long as such designation would not, in the
judgment of such Lender, result in an increase in costs to such Lender or would
otherwise be disadvantageous to such Lender, or (ii) sell its interests herein
to a Lender or other Person reasonably satisfactory to Agent in accordance with
Section 12.3.
     3.2 Changes in Capital Adequacy Regulations.

- 36 -



--------------------------------------------------------------------------------



 



     (a) If a Lender or an Issuer determines the amount of capital required or
expected to be maintained by such Lender or such Issuer, any Lending
Installation of such Lender or such Issuer, or any corporation controlling such
Lender or such Issuer is increased as a result of a Change, then, within 30 days
of demand by such Lender or such Issuer, the Borrower shall pay such Lender or
such Issuer the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender or such Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans and issue or participate in Facility LCs, as the
case may be, hereunder (after taking into account such Lender’s or such Issuer’s
policies as to capital adequacy). “Change” means (i) any change after the
Effective Date in the Risk-Based Capital Guidelines or (ii) any adoption of or
change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the Effective Date which affects the amount of capital required or
expected to be maintained by any Lender or any Issuer or any Lending
Installation or any corporation controlling any Lender or any Issuer; provided
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (y) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change”
regardless of the date enacted, adopted, issued or implemented. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines of any court,
central bank, regulator or other governmental authority that are in effect in
the United States on the Effective Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States. A Lender claiming compensation under this section
shall notify the Borrower in writing of such claim, and shall only be entitled
to compensation under this Section 3.2 for increased costs as a result of a
Change occurring (A) from and after the date of such notice until the events
giving rise to such claim have ceased to exist, and (B) during the one hundred
twenty (120) day period preceding the date the Borrower receives notice from
Agent or such Lender setting forth the described claim for compensation
resulting from such Change.
     (b) Borrower may, if obligated to make a payment under this Section 3.2,
require the Lender(s) collecting such payment to (i) to the extent reasonably
possible, change its Lending Installation to a different location so as to
minimize such payment obligation, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender, or (ii) sell its
interests herein to a Lender or other Person reasonably satisfactory to Agent in
accordance with Section 12.3.
     3.3 Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine before the
commencement of any Interest Period for Eurodollar Advances to be made or
continued by them or converted from Floating Rate Advances held by them that
(a) deposits of a type and maturity appropriate to match fund such Eurodollar
Advances are not available or (b) the interest rate applicable to such
Eurodollar Advances does not accurately reflect the cost of making or
maintaining such Eurodollar Advances, then, for so long as such circumstances
continue, the Agent shall suspend the availability of Eurodollar Advances for
such Interest Period and require any affected outstanding Eurodollar Advances to
be converted to Floating Rate Advances on the last days of the respective
Interest Periods for such affected outstanding Eurodollar Advances.

- 37 -



--------------------------------------------------------------------------------



 



     3.4 Funding Indemnification. If (i) any payment, conversion or (pursuant to
Section 2.20) assignment of a Eurodollar Advance occurs on a date which is not
the last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise or (ii) any Loan is not made, prepaid or continued on
the date specified by the Borrower for any reason other than default by the
Lenders, then the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.
     3.5 Taxes.
     (a) All payments by the Borrower to or for the account of any Lender, any
Issuer or the Agent hereunder or under any Note or Facility LC Application shall
be made free and clear of and without deduction for any and all Taxes. If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, any Issuer or the Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, any Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.
     (b) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
Facility LC Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Facility LC Application (“Other
Taxes”).
     (c) The Borrower hereby agrees to indemnify the Agent, each Issuer and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, each Issuer or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within 30 days of
the date the Agent or such Lender makes demand therefor pursuant to Section 3.6.
     (d) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each, a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after the date it becomes a Lender,
(i) deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or replacement or
successor forms as the case may be, certifying in either case that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Borrower and the Agent a United States Internal Revenue Form W-8 when it
becomes a Lender, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Agent (A) renewals
or additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (B) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event

- 38 -



--------------------------------------------------------------------------------



 



(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.
     (e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to Section 3.5(d) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under Section 3.5(d) above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
     (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
     (g) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(g) shall survive the payment of the Obligations and termination
of this Agreement.
     (h) In the event that Borrower reimburses any Lender or the Agent for any
Taxes or pays any Taxes on any Lender’s or the Agent’s behalf pursuant to this
Section 3.5 and such Lender or Agent thereafter receives any refund or credit of
such Taxes, such Lender or Agent shall promptly pay Borrower the amount, as
determined by such Lender in good faith, of any such refund or credit that was
actually received by such Lender as a consequence of such refund; provided that
the Lender shall not be required to make available its tax returns or any other
information relating to its taxes that it deems to be confidential.
     3.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Section 3.1, Section 3.2 and Section 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender. Each Lender shall deliver a written statement of such

- 39 -



--------------------------------------------------------------------------------



 



Lender to the Borrower (with a copy to the Agent) as to the amount due, if any,
under Section 3.1, Section 3.2, Section 3.4 or Section 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be presumed correct in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable within 10 days after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Section 3.1, Section 3.2, Section 3.4 and Section 3.5 shall survive payment of
the Obligations and termination of this Agreement.
     3.7 Effect of Yield Protection. The provisions of Section 3.1, Section 3.2,
Section 3.3, Section 3.4, Section 3.5 and Section 3.6 shall be interpreted in
the broadest possible terms to include any costs, payments or reduced income due
to taxes, capital adequacy provisions, reserve requirements and withholding
obligations (a) required by law, governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, (b) as a result of a Change, or (c)
due to the payment of any sums on a date other than the regularly scheduled
date. The Borrower does hereby indemnify and hold harmless the Agent and each
Lender for all such costs and does hereby agree to pay same or cover the Agent’s
or any Lender’s expenses or losses in regard to same. The Borrower shall pay
such sums to the Agent or to any Lender as are necessary to mitigate all such
items. This obligation is in addition to all other Obligations of the Borrower
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT
     4.1 Effectiveness. This Agreement shall not be effective until the date
that the following conditions precedent are satisfied:
     (a) Closing Documents. The Borrower shall have furnished the following to
the Agent each in form and substance satisfactory to the Agent and with
sufficient copies for the Lenders, where appropriate, executed by the relevant
Person:
     (i) This Agreement.
     (ii) The Guaranty.
     (iii) The Subordination Agreement.
     (iv) Copies of the articles or certificate of incorporation or
organization, as applicable, of the Borrower and the Guarantors, together with
all amendments, certified by the appropriate governmental officer in such
Person’s jurisdiction of organization or at Borrower’s option, by an appropriate
officer of Borrower or the relevant Guarantor.
     (v) Copies, certified by an Authorized Officer acceptable to the Agent of
the Borrower and the Guarantors, as applicable, of their respective by-laws,
operating agreement or other management agreement.

- 40 -



--------------------------------------------------------------------------------



 



     (vi) Copies, certified by an Authorized Officer acceptable to the Agent of
the Borrower and the Guarantors, as applicable, along with certificates of good
standing and existence, as applicable, of resolutions of their respective boards
of directors or members and of any other body authorizing the execution of the
Loan Documents to which such Person is a party.
     (vii) Incumbency certificates, executed by an Authorized Officer acceptable
to the Agent of the Borrower and the Guarantors, as applicable, which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers or managers of the Borrower and the Guarantors authorized
to sign the Loan Documents to which such Person is a party, upon which
certificates the Agent and the Lenders shall be entitled to rely until informed
of any change in writing by the Borrower.
     (viii) A written opinion or opinions of counsel to the Borrower and the
Guarantors, addressed to the Lenders and covering such matters as may be
required by Agent, in form and substance reasonably satisfactory to the Agent.
     (ix) Any Notes requested by a Lender pursuant to Section 2.13 payable to
the order of each such requesting Lender.
     (x) Such other documents as any Lender or its counsel may have reasonably
requested.
     (b) Fees and Expenses.
     (i) All reasonable and documented out-of-pocket fees, costs, and expenses
of BNPP and its affiliates (including, without limitation, reasonable legal fees
and expenses of counsel to the Agent) to be paid on the Effective Date shall
have been paid; provided that the Borrower has received an invoice at or before
one Business Day prior to the Effective Date.
     (ii) The Borrower shall have paid to the Agent and BNPPSC, for their
respective accounts, the fees agreed to pursuant to the terms of the Fee Letter,
or as otherwise agreed from time to time.
     (iii) The Borrower shall have paid to the Agent, for respective accounts of
each of the Lenders, the upfront fees set forth in the Confidential Information
Memorandum.
     4.2 Each Credit Extension. In addition to the above, the Lenders shall not
be required to make any Credit Extension unless on the applicable Credit
Extension Date:
     (a) There exists no Default or Unmatured Default both before and after
giving effect to such Credit Extension.
     (b) The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.
     (c) Agent has received a Borrowing Notice.

- 41 -



--------------------------------------------------------------------------------



 



     4.3 Reaffirmations of Warranties. Each Borrowing Notice or request for
issuance of, extension, renewal or increase in the amount of a Facility LC with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Section 4.1 and
Section 4.2 have been satisfied.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower for itself and each of its Domestic Subsidiaries represents
and warrants to the Lenders that:
     5.1 Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to so qualify would
not have a Material Adverse Effect.
     5.2 Authorization and Validity. The Borrower and each Guarantor has the
requisite power and authority to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by the Borrower and each Guarantor of the Loan Documents to which it is
a party and the performance of its respective obligations thereunder have been
duly authorized by proper corporate proceedings, and the Loan Documents to which
the Borrower and each Guarantor is a party constitute legal, valid and binding
obligations of such Person enforceable against such Person in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
     5.3 No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or any Guarantor of any of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (a) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Material Subsidiaries, except for such violations or
defaults as would not have a Material Adverse Effect or (b) the Borrower’s or
any Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, as the case may be, or
(c) the provisions of any indenture, instrument or agreement to which the
Borrower or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or any Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, except for such conflicts, violations or
defaults as would not have a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower or any of its Domestic Subsidiaries, is
required to be obtained by the Borrower or any of its Subsidiaries in connection
with the execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations, the
performance by any Guarantor of its obligations under its Guaranty or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
     5.4 Financial Statements. (a) The audited consolidated balance sheet of the
Borrower and its Subsidiaries as at August 31, 2010 and the related consolidated
statements of income, cash flow, and retained earnings of the Borrower and its
Subsidiaries for the fiscal year then ended, copies of which have

- 42 -



--------------------------------------------------------------------------------



 



been furnished to the Agent, and (b) the consolidated balance sheets of the
Borrower and its Subsidiaries as of and for each fiscal quarter in and the
portion of the fiscal year ending on February 28, 2011 and the related
consolidated statements of income, cash flow, and retained earnings of the
Borrower and its Subsidiaries, certified by the chief financial officer of the
Borrower, for each of such fiscal quarters, copies of which have been furnished
to the Agent, were prepared in accordance with Agreement Accounting Principles
in effect on the date such statements were prepared and fairly present, in all
material respects, the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to year-end audit adjustments and
the absence of footnotes in the case of statements referred to in clause
(b) above.
     5.5 Material Adverse Change. Since August 31, 2010, and except for matters
disclosed by the Borrower in writing in filings with the United States
Securities and Exchange Commission between August 31, 2010 and the Effective
Date, there has been no change in the business, Property or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole which could
reasonably be expected to have a Material Adverse Effect.
     5.6 Taxes. The Borrower and each of its Domestic Subsidiaries have filed
all United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles and as to which no Lien exists, and (b) for such failures
to file or failures to pay as could not have a Material Adverse Effect.
     5.7 Litigation and Contingent Obligations. Except as disclosed on
Schedule 5.7, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their executive
officers, threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. As of the Effective Date, except as disclosed on Schedule 5.7, other
than any liability incident to any litigation, arbitration or proceeding which
could not reasonably be expected to have a Material Adverse Effect, the Borrower
has no material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 5.4 which should be disclosed under
Agreement Accounting Principles.
     5.8 Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the Effective Date, setting forth for each
Subsidiary (a) such Subsidiary’s jurisdiction of incorporation or organization,
(b) the percentage of such Subsidiary’s Capital Stock or other ownership
interests owned by the Borrower or any other Subsidiary and (c) whether each of
such Subsidiaries is a Material Subsidiary and if such Subsidiary is a Material
Subsidiary. As of the Effective Date, all of the issued and outstanding shares
of Capital Stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.
     5.9 ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
     5.10 Accuracy of Information. The written information furnished by the
Borrower or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents (as modified or
supplemented by other information so furnished), taken as a whole, contains no
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not materially

- 43 -



--------------------------------------------------------------------------------



 



misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
     5.11 Regulation T, U and X. The Loans and other transactions contemplated
hereunder will not violate the provisions of Regulations T, U or X.
     5.12 Material Agreements. Except as disclosed on Schedule 5.12, neither the
Borrower nor any Subsidiary is a party to any loan transaction or guaranty of
the Indebtedness of another Person as of the Effective Date. Neither the
Borrower nor any Subsidiary is a party to any agreement or instrument or subject
to any charter or other corporate restriction which could reasonably be expected
to have a Material Adverse Effect. Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (a) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(b) any agreement or instrument evidencing or governing Indebtedness in excess
of $20,000,000.
     5.13 Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except where the failure to so comply could not have a
Material Adverse Effect.
     5.14 Ownership of Properties. Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
     5.15 OFAC. Neither the Borrower nor any Subsidiary (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) or (ii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     5.16 Environmental Matters. The noncompliance, if any, of Borrower or any
of its Subsidiaries with Environmental Laws could not reasonably be expected to
have a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
     5.17 Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
     5.18 Patriot Act. The Borrower and each Subsidiary is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office,

- 44 -



--------------------------------------------------------------------------------



 



or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
     5.19 No Default. On the Effective Date, no Default or Unmatured Default
will have occurred or be continuing.
     5.20 Intellectual Property. The Borrower and each of its Subsidiaries has
obtained rights to use all patents, trademarks, service marks, trade names,
copyrights, licenses and other intellectual property rights, except for such
rights the failure to obtain any of which would not reasonably be expected to
have a Material Adverse Effect.
ARTICLE VI
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
     6.1 Financial Reporting. The Borrower will furnish to the Agent and the
Lenders:
     (a) Within 90 days after the end of each fiscal year of the Borrower (or,
if earlier, by the date that the Annual Report on Form 10-K of the Borrower for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with Agreement Accounting Principles.
     (b) Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, its consolidated unaudited balance sheets and
consolidated profit and loss statement and a statement of cash flows as of the
end and for such quarterly period, together with a certification by its Chief
Executive Officer and its Chief Financial Officer in accordance with the
Sarbanes-Oxley Act of 2002 (it being understood and agreed that the Borrower’s
filing of a Form 10-Q with the SEC with respect to a fiscal quarter within the
period specified above shall be deemed to satisfy the Borrower’s obligations
under this Section 6.1(b) with respect to such fiscal quarter).
     (c) As soon as available, but in any event within 90 days after the
beginning of each fiscal year of the Borrower, a copy of a plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement) of the Borrower for such fiscal year and, if requested by the
Required Lenders, as soon as available (but in any event after such request
prior to the beginning of third fiscal quarter for such fiscal year), an updated
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash flow statement) of the Borrower for the remaining six
months of such fiscal year.
     (d) Together with the financial statements required under Section 6.1(a)
and Section 6.1(b), a compliance certificate in substantially the form of
Exhibit 6.1(d) signed by an

- 45 -



--------------------------------------------------------------------------------



 



Authorized Officer of the Borrower showing the calculations necessary to
determine compliance with Section 6.21 and stating that no Default or Unmatured
Default exists, or if any Default or Unmatured Default exists, stating the
nature and status thereof.
     (e) As soon as possible and in any event within 10 days after the Borrower
knows that any Reportable Event has occurred with respect to any Single Employer
Plan that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect, a statement, signed by an Authorized Officer of the
Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto.
     (f) As soon as possible and in any event within 10 days after receipt by
the Borrower, a copy of (i) any notice or claim to the effect that the Borrower
or any of its Subsidiaries is or could reasonably be expected to be liable to
any Person as a result of the release by the Borrower, any of its Subsidiaries,
or any other Person of any toxic or hazardous waste or substance into the
environment, and (ii) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Subsidiaries, which in the case of clause (i) or clause (ii) could
reasonably be expected to have a Material Adverse Effect.
     (g) Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished (it being understood and agreed that the Borrower’s filing of such
financial statements, reports and proxy statements with the SEC shall be deemed
to satisfy the Borrower’s obligations under this Section 6.1(g) with respect
thereto).
     (h) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports, except for those filed
on Form S-8, which the Borrower or any of its Subsidiaries files with the SEC.
     (i) Together with the financial statements required under Section 6.1(a)
and Section 6.1(b), a Backlog Report, in substantially the form of Exhibit
6.1(i) and signed by an Authorized Officer of the Borrower.
     (j) Such other information (including non-financial information) as the
Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (h) of this
Section 6.1 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Borrower shall notify (which may be by facsimile or electronic
mail) the Agent of the filing of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (d) of this Section 6.1 to the Agent.
     6.2 Use of Proceeds. The Borrower will use the proceeds of the Advances and
the Facility LCs to finance working capital needs, for general corporate
purposes (including funding acquisitions permitted by this Agreement) of the
Borrower and its Subsidiaries and to pay transaction fees and expenses in
connection with the financing contemplated hereby. Such purposes will not
violate and are otherwise consistent with the terms of the Loan Documents and
all laws, rules and regulations, including Regulations T, U and X. The Borrower
will not, nor will it permit any Subsidiary to, use any of the

- 46 -



--------------------------------------------------------------------------------



 



proceeds of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U) in violation of Regulation U.
     6.3 Notice of Default. The Borrower will, and will cause each Subsidiary
to, give prompt notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
     6.4 Conduct of Business; Books and Records. The Borrower will, and will
cause each Subsidiary to, (a) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted, (b) maintain proper books and records, in which full, true
and correct entries are made of all financial transactions in relation to its
business and activities, and (c) do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except for (a) mergers and consolidations of Subsidiaries with and into Borrower
or any Domestic Subsidiaries, to the extent permitted under Section 6.12 hereof,
(b) the dissolution or liquidation of Subsidiaries that are not Guarantors so
long as the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (c) the dissolution or liquidation of
Subsidiaries if the net proceeds from any such dissolution are paid to the
Borrower or any Guarantor or (d) any failure of the Borrower or a Subsidiary to
be in good standing or to maintain such requisite authority, where in the case
of this clause (d), such failure to be in good standing or maintain such
requisite authority could not reasonably be expected to have a Material Adverse
Effect.
     6.5 Taxes. The Borrower will, and will cause each Subsidiary to, pay all
taxes, that, if not paid, could reasonably be expected to result in a Material
Adverse Effect, before the same shall become delinquent, expect where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance Agreement Accounting
Principles.
     6.6 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance in
such amounts and covering such risks as is customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
circumstances.
     6.7 Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards applicable to it including, without limitation,
all Environmental Laws and ERISA except for such failures to comply as could not
reasonably be expected to have a Material Adverse Effect.
     6.8 Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to maintain in all material respects all Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except that the foregoing shall not apply to Property disposed of
by Borrower in accordance with Section 6.13 hereof.
     6.9 Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs,

- 47 -



--------------------------------------------------------------------------------



 



finances and accounts of the Borrower and each Subsidiary with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as the Agent or any Lender may designate.
     6.10 Dividends; Publicly Traded Capital Stock. The Borrower will not, nor
will it permit any Subsidiary to, declare or pay any dividends or make any
distributions on its Capital Stock (other than stock splits or dividends payable
in its own Capital Stock) or redeem, repurchase or otherwise acquire or retire
any of its Capital Stock at any time outstanding, or make any Investments in
publicly traded Capital Stock, except that
     (a) any Subsidiary may declare and pay dividends or make distributions
ratably on its Capital Stock;
     (b) the Borrower may take any such action if (i) no Default or Unmatured
Default has occurred and is continuing, (ii) the sole consideration delivered by
the Borrower in connection therewith is cash and (iii) either (x) if at the time
of such payment and after giving effect thereto, Unrestricted cash and Cash
Equivalent Investments of the Borrower is less than $500,000,000, the aggregate
amount thereof does not exceed $50,000,000 in any fiscal year or (y) if at the
time of such payment and after giving effect thereto, Unrestricted cash and Cash
Equivalent Investments of the Borrower (minus the aggregate outstanding
principal amount of the Loans) is at least $500,000,000, the aggregate amount
thereof does not exceed $500,000,000 from and after the Effective Date; and
     (c) the Borrower may make Employee Tax Remittances; and
     (d) the Borrower may make Investments in publicly traded Capital Stock
permitted by Section 6.14(m).
     6.11 Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
     (a) Indebtedness created hereunder (subject to the limitations specified in
Section 6.27(b)(i)).
     (b) Indebtedness existing on the Effective Date and described in Schedule
6.11(b).
     (c) Secured or unsecured Indebtedness incurred in the ordinary course of
business in connection with the acquisition of Property by the Borrower, or any
Subsidiary (excluding Indebtedness assumed pursuant to an Acquisition), provided
that the aggregate principal amount of such Indebtedness shall not exceed the
value of the Property so acquired, and in any event, the outstanding principal
amount of such purchase money Indebtedness shall not exceed $50,000,000 in the
aggregate at any time and any Lien securing any such Indebtedness shall attach
only to the Property so acquired.
     (d) Secured or unsecured Indebtedness having terms and conditions
reasonably acceptable to the Agent assumed by the Borrower or a Subsidiary in
connection with an Acquisition permitted hereunder and not discharged on the
Effective Date which shall not exceed $100,000,000 in the aggregate after the
Effective Date; provided that such Indebtedness was not created or increased in
anticipation of such Acquisition and any Lien securing any such secured
Indebtedness shall attach only to the Property securing such Indebtedness prior
to its assumption.
     (e) Non-Recourse Indebtedness.

- 48 -



--------------------------------------------------------------------------------



 



     (f) Indebtedness of Foreign Subsidiaries to the Borrower or a Domestic
Subsidiary incurred to facilitate the operations and funding of said Foreign
Subsidiaries.
     (g) Indebtedness of Foreign Subsidiaries to non-Affiliates of Borrower in a
principal amount not to exceed $50,000,000; provided that before and after
giving effect to such Indebtedness, no Default or Unmatured Default shall have
occurred and be continuing.
     (h) Indebtedness of Borrower or a Domestic Subsidiary owing to the Borrower
or any Domestic Subsidiary.
     (i) Indebtedness of a Foreign Subsidiary owing to a Foreign Subsidiary.
     (j) Indebtedness of a Domestic Subsidiary owing to a Foreign Subsidiary.
     (k) Indebtedness of Borrower owing to a Foreign Subsidiary.
     (l) Indebtedness constituting the net obligations of a Person as of the
date of a required calculation under a Rate Hedging Agreement in the ordinary
course of business and not for the purposes of speculation.
     (m) Obligations, including, without limitation, contingent liabilities, in
respect of letters of credit permitted by Section 6.19.
     (n) Indebtedness that constitutes a renewal, refinancing or extension of
any Indebtedness referred to in this Section 6.11; provided that (i) no Lien
existing at the time of such renewal, refinancing or extension shall be extended
to cover any property not already subject to such Lien, and (ii) the principal
amount of any Indebtedness renewed, refinanced, replaced or extended shall not
exceed the amount of such Indebtedness outstanding immediately prior to such
renewal, refinancing, replacement or extension (except with respect to the
amount of any reasonable premium and other fees and expenses incurred in
connection with such renewal, refinancing, replacement or extension and an
amount equal to any existing unutilized commitments thereunder).
     (o) Contingent Obligations permitted under Section 6.18.
     (p) Indebtedness under Supplemental Indebtedness, provided that the
aggregate amount of all outstanding Supplemental Indebtedness shall not exceed
the difference (if positive) of (x) $500,000,000 minus (y) the aggregate amount
by which the Aggregate Facility LC Commitment has been increased pursuant to
Section 2.21 following the Effective Date.
     (q) Without duplication of the Indebtedness permitted under Section 6.11(a)
above and subject to the limitations specified in Section 6.27(b)(i),
Indebtedness of the Borrower and/or any Subsidiary of up to ¥6,500,000,000 with
respect to the Excluded SPV and/or the Excluded SPV Debt.
     6.12 Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that if at the time
thereof and immediately after giving effect thereto no Default or Unmatured
Default shall have occurred and be continuing, (a) any Subsidiary may merge into
or be consolidated with the Borrower in a transaction in which the Borrower is
the surviving Person, (b) any Subsidiary may merge into or be consolidated with
any Domestic Subsidiary in a transaction in which the surviving entity is a
Domestic Subsidiary, (c) any Foreign Subsidiary may merge into or be
consolidated

- 49 -



--------------------------------------------------------------------------------



 



with any Foreign Subsidiary and (d) mergers and consolidations constituting
Acquisitions permitted under Section 6.23.
     6.13 Sale of Assets. The Borrower will not, nor will it permit any Material
Subsidiary to, lease, sell or otherwise dispose of (in one transaction or in a
series of transactions) its Property to any other Person, except:
     (a) Sales of Inventory in the ordinary course of business.
     (b) Sales, leases or other dispositions by Borrower or any Subsidiary of
obsolete, underutilized, damaged or defective Property or equipment that is no
longer used or useful in the business of Borrower or its Subsidiaries.
     (c) Any sale, lease or other disposition (i) from the Borrower to any
Guarantor, (ii) from any Domestic Subsidiary that is not a Guarantor to the
Borrower, another Domestic Subsidiary or any Foreign Subsidiary, (iii) from any
Guarantor to the Borrower or any other Guarantor, (iv) from any Foreign
Subsidiary to the Borrower, another Foreign Subsidiary or any Domestic
Subsidiary or (v) from the Borrower or any Guarantor to any Subsidiary that is
not a Guarantor in an aggregate amount not to exceed $75,000,000 during any
fiscal year.
     (d) Leases or licenses (but not a sale, lease, exclusive license or other
transfer other than any such lease or license in respect of which (i) the
Borrower or any of its Subsidiaries retains, without material restriction, the
right to continue to use the Property subject to the lease or license or
(ii) the term is for no more than five years), by the Borrower or any Subsidiary
of patents, trademarks, copyrights, know-how or other intellectual property to
any other Person in the ordinary course of business.
     (e) The sale, lease, exclusive license or transfer of other assets in any
fiscal year in an aggregate amount not to exceed 15% of Consolidated Tangible
Net Worth as of the end of the immediately preceding fiscal year of the
Borrower.
     (f) The sale of real property by Landbank Properties, L.L.C. and its
Subsidiaries in the ordinary course of business.
     (g) The sale, lease, exclusive license or transfer of other Property with
an aggregate value not exceeding $250,000 in any fiscal year of the Borrower.
     6.14 Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in, Foreign
Subsidiaries), or commitments therefor, or to create any Subsidiary (except in
accordance with Section 6.22 and Section 6.23) or to become or remain a partner
in any partnership or joint venture, or to make any Acquisition of any Person,
except:
     (a) Cash Equivalent Investments.
     (b) Investments in existence on the Effective Date and described in
Schedule 6.14(b) in an amount not greater than the amount thereof on the
Effective Date.
     (c) Acquisitions permitted under Section 6.23.

- 50 -



--------------------------------------------------------------------------------



 



     (d) Investments in (i) corporate debt obligations rated A or better by S&P
or A2 or better by Moody’s, (ii) obligations of, or fully guaranteed by, the
United States of America or (iii) obligations of, or fully guaranteed by, a
government or agency thereof rated A or better by S&P or A2 or better by
Moody’s, in each case maturing not more than twenty four (24) months from the
date of acquisition thereof.
     (e) Investments in money market funds rated AA-mf or higher by Moody’s or
AAm or higher by S&P and having assets greater than $500,000,000.
     (f) Repurchase agreements relating to Cash Equivalent Investments, which
shall be collateralized for at least 100% of face value, issued by any of the
Lenders or any other bank or trust company organized under the laws of the
United States or any state thereof, which bank or trust company (other than the
Lenders to which such restrictions shall not apply) is a member of both the
Federal Deposit Insurance Corporation and the Federal Reserve System and is
rated B or better by Thompson Bank Watch Service (all of which must mature
within twelve (12) months from the time of acquisition thereof).
     (g) Settlement accounts between the Borrower and its Domestic Subsidiaries
or its Domestic Subsidiaries and other Domestic Subsidiaries arising by
operation of the cash management system of the Borrower and its Domestic
Subsidiaries in the ordinary course of business.
     (h) Permitted Business Investments.
     (i) Permitted Financial Investments.
     (j) Investments by Borrower or any Subsidiary thereof in any Person to the
extent the consideration paid consists solely of Qualified Stock of Borrower,
unless the nature of such Investment could reasonably be expected to cause a
Material Adverse Effect.
     (k) Investments not otherwise permitted by this Section 6.14, the aggregate
amount (at original cost) of all such Investments of the Borrower and all of its
Subsidiaries shall never exceed $25,000,000.
     (l) Investments in the Capital Stock of the Excluded SPV.
     (m) The Borrower may make Investments in publicly traded Capital Stock
(i) up to an aggregate amount of $100,000,000, if at the time of each such
Investment and after giving effect thereto Unrestricted cash and Cash Equivalent
Investments of the Borrower is at least $500,000,000, and (ii) to the extent
permitted by any of paragraphs (c), (h), (i), (j) and (k) of this Section 6.14.
     (n) Investments in government, government agency or corporate bond funds
rated A or better by S&P or A2 or better by Moody’s and having an average
maturity of not more than thirty-six (36) months.
     (o) Investments in an aggregate amount not in excess of $75,000,000 to the
extent used to acquire the remaining Capital Stock of joint ventures not
previously owned by the Borrower or any of its Subsidiaries.

- 51 -



--------------------------------------------------------------------------------



 



     6.15 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, nor will it covenant with any other Person
not to grant such a Lien to the Agent, except:
     (a) Permitted Liens.
     (b) Liens in favor of the Agent, for the benefit of the Lenders, granted
pursuant to this Agreement.
     (c) Liens existing on the Effective Date and described in Schedule 6.15(c).
     (d) Liens incurred in connection with any Acquisition permitted under
Section 6.23; provided that such Liens shall encumber only the Property so
acquired and were not created in contemplation of such Acquisition.
     (e) Liens securing Indebtedness permitted under Section 6.11(c) or Section
6.11(d) and only to the extent the Liens are permitted by such sections.
     (f) Any renewal, extension or replacement of any Lien referred to in
Section 6.15(c) and Section 6.15(d) above; provided that no Lien arising or
existing as a result of such extension, renewal or replacement shall be extended
to cover any property not theretofore subject to the Lien being extended,
renewed, refinanced or replaced and provided further that the principal amount
of the Indebtedness secured thereby shall not exceed the principal amount of the
Indebtedness so secured at the time of such extension, renewal, refinancing or
replacement (except with respect to the amount of any reasonable premium or
other fees and expenses incurred in connection with such renewal, refinancing,
replacement or extension and an amount equal to any existing unutilized
commitments thereunder).
     (g) Liens on (i) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds and
performance bonds and (ii) escrow deposits or accounts, project specific deposit
accounts or other deposit relationships established by contract with the
Borrower’s customers, in each case referred to in the preceding clause (i) and
(ii) maintained in the ordinary course of business for the purpose of
facilitating disbursements or surety coverage with respect to a specific
project.
     (h) (1) Liens on Property of the Foreign Subsidiaries securing Indebtedness
of the Foreign Subsidiaries, not exceeding $10,000,000 in the aggregate, and
(2) Liens securing payments in respect of Letters of Credit issued with respect
to Indebtedness of Foreign Subsidiaries, not exceeding $25,000,000 in the
aggregate.
     (i) Liens over cash collateral in an aggregate amount not exceeding
$300,000,000 securing payment in respect of Letters of Credit (“Permitted Cash
Collateral”), provided that at each time any such Permitted Cash Collateral is
posted, and immediately after giving effect thereto, the Borrower and its
Subsidiaries shall have Unrestricted cash or Cash Equivalent Investments of not
less than $500,000,000, which cash and Cash Equivalent Investments shall be free
and clear of all Liens (other than Liens in favor of the Agent, for the benefit
of the Lenders, granted pursuant to this Agreement).
     (j) Liens on the Capital Stock of the Excluded SPV securing Indebtedness
permitted under Section 6.11(q).

- 52 -



--------------------------------------------------------------------------------



 



     6.16 Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, provided this Section 6.16 shall not prohibit (a) inter-company
transfers not otherwise restricted hereunder (except those permitted by
operation of Section 6.13(c)(v)) or (b) transactions among the Borrower and its
Wholly-Owned Subsidiaries not involving any Affiliates thereof and not otherwise
restricted hereunder.
     6.17 Prepayment of Other Indebtedness. The Borrower will not, and will not
permit any Subsidiary to (a) make voluntary prepayments of principal or interest
on any other of the Borrower’s or such Subsidiary’s Indebtedness except (i) as
expressly provided herein, (ii) prepayments of principal or interest secured by
liens on Property sold in accordance with Section 6.13 hereof, or (iii) in an
amount not to exceed $10,000,000 in the aggregate for Borrower and its
Subsidiaries during any fiscal year of Borrower during the term hereof; or
(b) amend or obtain or grant a waiver of any term of any of such Indebtedness,
without the prior written consent of the Required Lenders other than in respect
of inter-company transfers or inter-company Indebtedness not otherwise
prohibited hereunder.
     6.18 Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except for:
     (a) endorsement of instruments for deposit or collection in the ordinary
course of business,
     (b) Reimbursement Obligations (subject to the limitations specified in
Section 6.27(b)(i)),
     (c) the Guaranty,
     (d) guaranties and other Contingent Obligations listed on Schedule 6.18(d)
attached hereto,
     (e) guaranties by Borrower or any of its Subsidiaries made in the ordinary
course of business of any payment to a vendor of goods or services to the
Borrower or its Subsidiaries, guaranties by Borrower of any obligations of the
Subsidiaries owed to any customer of Borrower or a Subsidiary made with respect
to the performance by Borrower or such Subsidiary of a contract for the sale of
goods or the delivery of services to such customer, or guarantees by the
Borrower or any of its Subsidiaries relating to contracts for sales of goods or
services where the party to the contract is a joint venture or other Person in
which the Borrower or any of its Subsidiaries has an ownership interest or other
Person in which the Borrower or any of its Subsidiaries has no ownership
interest but is indemnified by said Person,
     (f) the contingent liability evidenced by a guaranty executed by the
Borrower to guarantee obligations of Foreign Subsidiaries under one or more
credit facilities for working capital and letters of credit; provided, that the
aggregate obligations of the Borrower under such guaranties shall not exceed
$50,000,000 plus accrued unpaid interest at any time outstanding,

- 53 -



--------------------------------------------------------------------------------



 



     (g) such Contingent Obligations as would be permitted to be incurred if
such Contingent Obligations were incurred as Indebtedness by such Borrower or
any such Subsidiary under Section 6.11,
     (h) reimbursement or guaranty obligations owing to bonding companies
issuing bonds on behalf of the Borrower or any of its Subsidiaries incurred in
the ordinary course of the Borrower’s business, and
     (i) guaranties by Borrower or any of its Subsidiaries with respect to any
Indebtedness or other obligations of a joint venture or other Person in which
the Borrower or any of its Subsidiaries has an ownership interest if the
aggregate amount of such guaranties does not exceed $20,000,000 at any time
outstanding.
     6.19 Letters of Credit. The Borrower will not, nor will it permit any
Subsidiary to, apply for or become liable upon or in respect of any Letter of
Credit other than:
     (a) Facility LCs (subject to the limitations specified in
Section 6.27(b)(i)),
     (b) Letters of Credit issued under Supplemental Indebtedness,
     (c) Subject to Section 6.15(i), Letters of Credit in an aggregate amount
(excluding Letters of Credit described in the other clauses of this
Section 6.19) not to exceed $300,000,000 in the aggregate for Borrower and its
Subsidiaries, and
     (d) Subject to Section 6.15(h)(2), Performance Letters of Credit in an
aggregate amount (excluding Letters of Credit described in the other clauses of
this Section 6.19) not to exceed $25,000,000 in the aggregate for the Foreign
Subsidiaries.
     6.20 Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Financial Contract, except
(a) Rate Hedging Agreements made for nonspeculative purposes and (b) Financial
Contracts in respect of commodities entered into with any Lender or any
Affiliate of a Lender for nonspeculative purposes.
     6.21 Financial Covenants .
     6.21.1 Leverage Ratio. With effect from and after May 31, 2011, Borrower
will not permit the Leverage Ratio to exceed 2.50 to 1.00 as of the last day of
any of its fiscal quarters.
     6.21.2 Interest Coverage Ratio. With effect from and after May 31, 2011,
Borrower will not permit the Interest Coverage Ratio for any Calculation Period
to be less than 3.00 to 1.00.
     6.22 Subsidiaries. The Borrower will, and will cause each of its Domestic
Subsidiaries (whether now existing or hereafter created) during such period that
such Domestic Subsidiary is a Material Subsidiary to guarantee, pursuant to a
guaranty in the form of Exhibit 6.22 (including any and all supplements and
joinders thereto) and in favor of the Agent for the benefit of the Lenders, the
repayment of all or a portion of the Obligations.

- 54 -



--------------------------------------------------------------------------------



 



     6.23 Acquisitions. The Borrower will not, and will not allow its
Subsidiaries to make Acquisitions unless (a) if Pro Forma Liquidity both
immediately before and after giving effect thereto is less than $100,000,000,
the aggregate cash consideration (defined as total net cash to be paid, plus
Indebtedness and Contingent Obligations to be assumed in connection with any
Acquisition, plus the Acquisition costs associated with such Acquisition) for
such Acquisition is less than $25,000,000, (b) the aggregate cash consideration
(as so defined) for all Acquisitions made from and after the Effective Date does
not exceed $500,000,000, (c) the acquisition target is in the same or similar
line of business as the Permitted Businesses; (d) no Default or Unmatured
Default shall exist before or after giving effect to any such Acquisition;
(e) the Borrower or a Subsidiary is the surviving entity holding greater than
fifty percent (50%) of the Capital Stock or ownership interests in the
Acquisition target; (f) a substantial portion of the Borrower’s executive
management team of the Borrower as of the Effective Date (to include in all
cases the chief executive officer and the chief financial officer of the
Borrower) is the surviving management team; (g) all Acquisitions shall be
completed in accordance with applicable laws in all material respects; (h) Agent
shall be provided with satisfactory opinions with regard to any Acquisition as
it may request; (i) the terms of Section 6.22 are satisfied; and (j) the board
of directors or other applicable governing body of the Acquisition target
approves the Acquisition.
     6.24 Fiscal Year and Accounting Method. The Borrower shall not, and shall
not permit any of its Subsidiaries to, change its fiscal year or method of
accounting except as required by Agreement Accounting Principles; provided,
however, that the Borrower may change its fiscal year on a single occasion if
the Borrower has given the Agent 30 days prior written notice of such change.
     6.25 Agreements Restricting Liens and Distributions. The Borrower shall
not, nor shall it permit any of its Subsidiaries to, create or otherwise cause
or suffer to exist any prohibition, encumbrance or restriction which prohibits
or otherwise restricts (a) the ability of any Subsidiary to (i) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary of the Borrower, (ii) make loans or advances to the Borrower or any
Subsidiary of the Borrower, or (iii) transfer any of its Properties to the
Borrower or any Subsidiary of the Borrower or (b) the ability of the Borrower or
any Subsidiary of the Borrower to create, incur, assume or suffer to exist any
Lien upon its Property to secure the Obligations or to become a guarantor of the
Obligations, other than prohibitions or restrictions existing under or by reason
of: (i) this Agreement and the other Loan Documents; (ii) applicable Legal
Requirements; (iii) customary non-assignment provisions entered into in the
ordinary course of business; (iv) any restriction or encumbrance with respect to
a Subsidiary of the Borrower imposed pursuant to an agreement which has been
entered into for the sale or disposition of the Capital Stock or assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement; (v) any restriction arising under the credit facilities permitted
under Section 6.11; (vi) Liens, prohibitions or restrictions permitted by
Section 6.15 and any documents or instruments governing the terms of any
Indebtedness or other obligations secured by any such Liens, provided that such
prohibitions or restrictions apply only to the Property subject to such Liens or
(vii) customary provisions, leases and other contracts restricting the
assignment thereof.
     6.26 Further Assurances. The Borrower at its expense shall, and shall cause
each of its Subsidiaries to, promptly execute and deliver all such other and
further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower or any of its
Subsidiaries in the Loan Documents.
     6.27 Excluded SPV.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower shall not permit the Excluded SPV to engage in any business or
activity, other than (i) making, maintaining, renewing, extending or
restructuring the Westinghouse Investments and (ii)

- 55 -



--------------------------------------------------------------------------------



 



issuing notes to make the Westinghouse Investments and, subject to Section
6.27(b)(iv), renewing, extending, refinancing, replacing or restructuring such
notes with Indebtedness containing terms that, taken as a whole, are not
materially more onerous to the Excluded SPV than the terms of such notes as of
the Effective Date (collectively with such notes, the “Excluded SPV Debt”).
     (b) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in the Excluded SPV or incur any Indebtedness or provide other credit
support for the direct or indirect benefit of the Excluded SPV (including any
direct or indirect guarantee or other credit support of any Indebtedness of the
Excluded SPV), other than (i) causing revolving Financial Letters of Credit to
be issued under this Agreement (the “Excluded SPV Letters of Credit”) to provide
for (x) payments of a portion of the principal of the Excluded SPV Debt (which
portion shall not exceed ¥6,500,000,000 at any time) and (y) payments of any
interest on the Excluded SPV Debt, (ii) equity Investments not to exceed
$35,000,000 in the Excluded SPV, (iii) Investments in the Excluded SPV to
finance the payment of transaction costs and expenses incurred in connection
with the issuance, renewal, extension, refinancing, replacement or restructuring
of the Excluded SPV Debt or the Westinghouse Investment and (iv) refinancing the
Indebtedness under the Excluded SPV Debt with similar Indebtedness that is
Non-Recourse Indebtedness (provided that such Indebtedness may not constitute
Non-Recourse Indebtedness to the extent (and in the amount of) the Excluded SPV
Debt, as in effect on the Effective Date, does not constitute Non-Recourse
Indebtedness).
     (c) The Borrower shall cause to be inserted into the indenture or similar
instrument governing the Excluded SPV Debt no later than the time the same are
issued a provision reasonably satisfactory to the Agent in form and substance
substantially to the effect of Section 15.8 hereof, but with such changes as
shall be necessary to constitute such provision an acknowledgement by the
holders of the Excluded SPV Debt that neither the Borrower nor any of the
Guarantors shall have any liability with respect to the Excluded SPV Debt.
ARTICLE VII
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1 Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
     7.2 Nonpayment of (a) principal when due, (b) interest within five (5) days
of when due on any Loan, (c) nonpayment of any Reimbursement Obligation within
five (5) days of when the same becomes due, or (d) nonpayment of any commitment
fee, LC Fee or other obligations under any of the Loan Documents within five
(5) days of when the same becomes due.
     7.3 The breach by the Borrower of any of the terms or provisions of
Section 6.2, Section 6.3, Section 6.4 (with respect to the Borrower’s existence)
or Sections 6.10 through 6.26.

- 56 -



--------------------------------------------------------------------------------



 



     7.4 The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
notice thereof from the Agent to the Borrower (which notice will be given at the
request of any Lender).
     7.5 Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness aggregating in excess of $50,000,000 (“Material Indebtedness”); or
the default by the Borrower or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
     7.6 The Borrower or any of its Subsidiaries shall:
     (a) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect,
     (b) make an assignment for the benefit of creditors,
     (c) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property,
     (d) institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
fail to file an answer or other pleading denying the material allegations of any
such proceeding filed against it,
     (e) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or
     (f) fail to contest in good faith any appointment or proceeding described
in Section 7.7.
     7.7 Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7.6(c)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 45 consecutive days.
     7.8 The Borrower or any of its Subsidiaries shall fail within 30
consecutive days to pay, bond or otherwise discharge one or more (a) judgments
or orders for the payment of money in excess of $50,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or
(b) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

- 57 -



--------------------------------------------------------------------------------



 



     7.9 An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect.
     7.10 Any Change in Control shall occur.
     7.11 The occurrence of any “default,” as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
unremedied for a period of more than thirty (30) days after notice thereof from
the Agent to the Borrower (which notice will be given at the request of any
Lender).
     7.12 Except as otherwise permitted by this Agreement, any Guaranty shall
fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Guaranty, or
any Guarantor shall fail to comply with any of the terms or provisions of any
Guaranty to which it is a party, or any Guarantor shall deny that it has any
further liability under any Guaranty to which it is a party, or shall give
notice to such effect.
     7.13 Nonpayment by the Borrower of any Rate Hedging Obligation in excess of
$10,000,000 when due or the breach by the Borrower of any term, provision or
condition contained in any Rate Hedging Agreement in excess of $10,000,000.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1 Acceleration; Facility LC Collateral Account.
     (a) If any Default described in Section 7.6 or Section 7.7 occurs and is
continuing, the obligations of the Lenders to make Credit Extensions hereunder
and the obligation and power of each Issuer to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Agent, any Issuer or
any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the Agent an
amount in immediately available funds, which funds shall be held in the Facility
LC Collateral Account, equal to the difference of (i) the amount of LC
Obligations at such time, less (ii) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default occurs and
is continuing, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (A) terminate or suspend the obligations of the Lenders to
make Credit Extensions hereunder and the obligation and power of each Issuer to
issue Facility LCs, or declare the Obligations and any affected Lender may
declare the Rate Hedging Obligations to be due and payable, or both, whereupon
the Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (B) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
     (b) If at any time while any Default has occurred and is continuing, the
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Agent may

- 58 -



--------------------------------------------------------------------------------



 



make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
     (c) The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrower to the Lenders or the Issuers under the Loan
Documents.
     (d) At any time while any Default has occurred and is continuing, neither
the Borrower nor any Person claiming on behalf of or through the Borrower shall
have any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining, in the
Facility LC Collateral Account shall be returned by the Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time.
     (e) If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Credit
Extensions and the obligation and power of the Issuers to issue Facility LCs
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or Section 7.7 with respect to the Borrower) and before any judgment
or decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
     8.2 Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that:
     (a) no such supplemental agreement shall, without the consent of each
Lender directly affected thereby:
     (i) reduce the amount or postpone or extend the mandatory payments required
under Section 2.2 or any other regularly scheduled payment of principal of any
Loan or any payment date for, or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees on any Loan or any
Reimbursement Obligations related thereto;
     (ii) increase the amount of such Lender’s Revolving Loan Commitment or the
Facility LC Commitment;
     (iii) reduce the amount of such Lender’s Revolving Loan Commitment or the
Facility LC Commitment, except as otherwise provided in Section 2.5(b);
     (iv) extend the termination date of such Lender’s Revolving Loan Commitment
or Facility LC Commitment or the expiry date of any Facility LC beyond a date
that is later than the fifth Business Day prior to the Facility Termination
Date; or

- 59 -



--------------------------------------------------------------------------------



 



     (v) amend Section 11.2 or alter the manner in which payments or prepayments
or principal, interest or other amounts shall be applied as among the Lenders or
Types of Loan;
     (b) no such supplemental agreement shall, without the consent of all of the
Lenders:
     (i) reduce the percentage specified in the definition of “Required
Lenders”;
     (ii) amend this Section 8.2; and
     (iii) release all or substantially all of the Guarantors of any Credit
Extension; provided, however, that any Guarantor may be released if such
Guarantor is sold or transferred as permitted under this Agreement or any other
Loan Document;
     (c) No amendment of any provision of this Agreement relating to the Agent
shall be effective without the written consent of the Agent; and
     (d) No amendment of any provision relating to any Issuer shall be effective
without the written consent of such Issuer.
     (e) No amendment of any provision relating to the Swing Line Lender shall
be effective without the written consent of the Swing Line Lender.
Notwithstanding the foregoing, the Agent may waive payment of the fee required
under Section 12.3.2 without obtaining the consent of any other party to this
Agreement.
     8.3 Preservation of Rights. No delay or omission of the Lenders, the
Issuers or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the
Issuers and the Lenders until the Obligations have been paid in full.
ARTICLE IX
GENERAL PROVISIONS
     9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
     9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any Issuer nor any Lender shall be obligated
to extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
     9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

- 60 -



--------------------------------------------------------------------------------



 



     9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the Issuers and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent,
the Issuers and the Lenders relating to the subject matter thereof other than
the Fee Letter. In the event of any conflict between the terms of this Agreement
and those of any other Loan Document, the terms of this Agreement shall control,
subject to the provisions of Section 9.14.
     9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such) or shall be responsible for any other
Lender’s failure to make Loans as required hereby. The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that BNPPSC shall enjoy the benefits of the
provisions of Section 9.6, Section 9.9 and Section 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
     9.6 Expenses; Indemnification.
     (a) The Borrower shall reimburse the Agent and BNPPSC for any costs,
internal charges and reasonable out-of-pocket expenses (including attorneys’ and
accountants’ fees and time charges of attorneys and accountants for the Agent,
which attorneys may be employees of the Agent) paid or incurred by the Agent or
BNPPSC in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification, and administration of the Loan
Documents. The Borrower also agrees to reimburse the Agent, BNPPSC, the Issuers
and the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys’ fees and time charges of attorneys for the Agent, BNPPSC,
the Issuers and the Lenders, which attorneys may be employees of the Agent,
BNPPSC, the Issuers or the Lenders) paid or incurred by the Agent, BNPPSC, the
Issuers or any Lender in connection with the collection and enforcement of the
Loan Documents. Notwithstanding the foregoing sentence, the Lenders shall only
be reimbursed for the attorneys’ fees and time charges of attorneys of one
counsel that will represent all the Lenders unless (i) a conflict arises such
that the Lenders divergent interest can not be represented by one counsel or
(ii) it has been determined that special local counsel is necessary in
connection with the collection and enforcement of the Loan Documents. Expenses
being reimbursed by the Borrower under this Section include, without limitation,
costs and expenses incurred in connection with the Reports described in the
following sentence. The Borrower acknowledges that from time to time the Agent
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by the Agent
from information furnished to it by or on behalf of the Borrower, after the
Agent has exercised its rights of inspection pursuant to this Agreement.
     (b) The Borrower hereby further agrees to indemnify the Agent, BNPPSC, the
Issuers, each Lender, the Affiliates of each of the foregoing and their
respective directors, officers, employees, advisors and agents (collectively,
the “Indemnitees”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Indemnitee is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder, including any of such arising from any of said

- 61 -



--------------------------------------------------------------------------------



 



Indemnitees own negligence or under any doctrine of strict liability, except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Indemnitee seeking indemnification. The obligations of
the Borrower under this Section 9.6 shall survive the termination of this
Agreement.
     (c) Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent in the number of counterparts
requested by the Agent.
     9.7 Accounting.
     (a) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature are to be construed in accordance with the
Agreement Accounting Principles, as in effect from time to time, except that if
the Borrower notifies the Agent that the Borrower requests an amendment to any
provision of this Agreement to eliminate the effect of any change occurring
after the Effective Date in Agreement Accounting Principles or in the
application thereof on the operation of such provision (or if the Agent notifies
the Borrower that the Required Lenders request an amendment to any provision of
this Agreement for such purpose), regardless of whether any such notice is given
before or after such change in the Agreement Accounting Principles or in the
application thereof, then such provision will be interpreted on the basis of the
Agreement Accounting Principles as in effect and applied immediately before such
change becomes effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding anything in this
Agreement to the contrary, for purposes of calculating the net income, net
worth, indebtedness and all other amounts included in any financial ratio or
test under this Agreement in each case of any Person in the Consolidated Group
other than the Borrower or its Subsidiaries (each such Person, a “FIN 46
Entity”), the portion of such FIN 46 Entity’s net income, net worth,
indebtedness or other such amount that shall be included in such calculation
under this Agreement for purposes of the Consolidated Group shall equal (a) the
total amount of such FIN 46 Entity’s net income, net worth, indebtedness or
other such amount multiplied by (b) the percentage of such FIN 46 Entity’s
voting Capital Stock (or, if no such Capital Stock exists, such FIN 46 Entity’s
ownership interest) that is directly or (through one or more Subsidiaries)
indirectly held by the Borrower.
     (b) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
     9.8 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

- 62 -



--------------------------------------------------------------------------------



 



     9.9 Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the Issuers and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent, BNPPSC, any Issuer nor
any Lender shall have any fiduciary responsibilities to the Borrower. Neither
the Agent, BNPPSC, any Issuer nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations. The Borrower agrees that
neither the Agent, BNPPSC, any Issuer nor any Lender shall have liability to the
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Agent, BNPPSC, any Issuer nor any Lender shall have any liability with respect
to, and the Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
     9.10 Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to its Affiliates and to other Lenders and
their respective Affiliates, (b) to legal counsel, accountants, agents and other
professional advisors to such Lender or to a Transferee, (c) to regulatory
officials, (d) to any Person as required by law, regulation, or legal process,
(e) to any Person in connection with any legal proceeding to which such Lender
is a party, (f) to such Lender’s direct or indirect contractual counterparties
in swap agreements or to legal counsel, accountants and other professional
advisors to such counterparties, and (g) permitted by Section 12.4.
     9.11 Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
     9.12 Disclosure. Each party hereto (a) acknowledges and agrees that the
Agent, BNPPSC, any Issuer or any Lender and/or their respective Affiliates from
time to time may hold other investments in, make other loans to or have other
relationships with the Borrower and its Subsidiaries, and (b) waives any
liability of any such party to any other party hereto, respectively, arising out
of or resulting from such investments, loans or relationships other than
liabilities arising out of the gross negligence or willful misconduct of the
party holding such investment, making such other loan or having such other
relationship with the Borrower and its Subsidiaries.
     9.13 Interest. Each provision in this Agreement and each other Loan
Document is expressly limited so that in no event whatsoever shall the amount
paid, or otherwise agreed to be paid, to the Agent or any Lender, or charged,
contracted for, reserved, taken or received by the Agent or any Lender, for the
use, forbearance or detention of the money to be loaned under this Agreement or
any Loan Document or otherwise (including any sums paid as required by any
covenant or obligation contained herein or in any other Loan Document which is
for the use, forbearance or detention of such money), exceed that amount of
money which would cause the effective rate of interest to exceed the Highest
Lawful Rate, and all amounts owed under this Agreement and each other Loan
Document shall be held to be subject to reduction to the effect that such
amounts so paid or agreed to be paid, charged, contracted for, reserved, taken
or received which are for the use, forbearance or detention of money under this
Agreement or such Loan Document shall in no event exceed that amount of money
which would cause the effective rate of interest to exceed the Highest Lawful
Rate. Anything herein or in any Note or any other Loan Document to the contrary
notwithstanding, the Borrower shall not be required to pay unearned interest and
the Borrower shall not be required to pay interest on the Obligations at a rate
in excess of the Highest Lawful Rate, and if the effective

- 63 -



--------------------------------------------------------------------------------



 



rate of interest which would otherwise be payable hereunder, under such Note or
such Loan Documents would exceed the Highest Lawful Rate, or if any Lender or
the holder of such Note shall receive any unearned interest or shall receive
monies that are deemed to constitute interest which would increase the effective
rate of interest payable by the Borrower hereunder or under such Note or other
Loan Documents to a rate in excess of the Highest Lawful Rate, then (a) the
amount of interest which would otherwise be payable by the Borrower shall be
reduced to the amount allowed under applicable law and (b) any unearned interest
paid by the Borrower or any interest paid by the Borrower in excess of the
Highest Lawful Rate shall in the first instance be credited on the principal of
the Obligations of the Borrower (or if all such Obligations shall have been paid
in full, refunded to the Borrower). It is further agreed that, without
limitation of the foregoing, all calculations of the rate of interest contracted
for, reserved, taken, charged or received by any Lender under the Notes and the
Obligations and under the other Loan Documents are made for the purpose of
determining whether such rate exceeds the Highest Lawful Rate, and shall be
made, to the extent permitted by usury laws applicable to such Lender, by
amortizing, prorating and spreading in equal parts during the period of the full
stated term of the Notes and this Agreement all interest at any time contracted
for, charged or received by such Lender in connection therewith. Furthermore, in
the event that the maturity of any Obligation is accelerated or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under applicable law may never include more than the maximum amount
allowed by applicable law and excess interest, if any, provided for in this
Agreement, any Note or otherwise shall be canceled automatically as of the date
of such acceleration or prepayment and, if theretofore paid, shall be refunded
to the Borrower.
     9.14 Survival of Prior Agreements. The rights and privileges afforded the
Agent and BNPPSC in the Fee Letter and in that letter agreement dated August 11,
2009 among BNPPSC, the Agent and the Borrower, shall survive the execution of
this Agreement and the Effective Date and Agent and BNPPSC shall continue to be
entitled to the benefits thereof.
     9.15 Amendment and Restatement of the Existing Facility . The parties to
this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Section 4.1, the terms and provisions of the Existing Facility shall be
and hereby are amended, superseded and restated in their entirety by the terms
and provisions of this Agreement. This Agreement is not intended to and shall
not constitute a novation. All “Loans” made and “Obligations” incurred under and
as defined in the Existing Facility which are outstanding on the Effective Date
shall continue as Loans and Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” to the “Agent”, the “Credit Agreement” and the “Loan Documents” (each
as defined in the Existing Facility) shall be deemed to refer to the Agent, this
Agreement and the Loan Documents, (b) the Existing Facility LCs which remain
outstanding on the Effective Date shall continue as Facility LCs under (and
shall be governed by the terms of) this Agreement, (c) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of the
Aggregate Outstanding Credit Exposure under the Existing Facility as are
necessary in order that each such Lender’s Outstanding Credit Exposure and
outstanding Loans hereunder reflects such Lender’s Pro Rata Share of the
Aggregate Outstanding Credit Exposure on the Effective Date, (e) the Existing
Loans (as defined in Section 2.1.1) of each Departing Lender shall be repaid in
full (accompanied by any accrued and unpaid interest and fees thereon), each
Departing Lender’s “Commitment” under the Existing Facility shall be terminated
and each Departing Lender shall not be a Lender hereunder and (f) the Borrower
hereby agrees to compensate each Lender (including each Departing Lender) for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurodollar Loans (including the “Eurodollar
Loans” under the Existing Facility) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 3.4 hereof.

- 64 -



--------------------------------------------------------------------------------



 



     9.16 Release of Collateral. Each Lender and each Departing Lender hereby
authorize the Agent to release any Lien granted to or held by the Agent upon any
and all Collateral provided under any “Collateral Document” defined in, and
pursuant to, the Existing Facility. Upon the effectiveness of this Agreement on
the Effective Date, the liens and security interests granted to the Agent
pursuant to the “Collateral Documents” under the Existing Facility shall be
automatically terminated and released.
     9.17 Release of Guarantors. (a) A Guarantor shall automatically be released
from its obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Agent shall (and is hereby irrevocably authorized
by each Lender to) execute and deliver to the Borrower or any Guarantor, at such
Person’s expense, all documents that such Person shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the Agent.
     (b) Further, the Agent may (and is hereby irrevocably authorized by each
Lender to), upon the request of the Borrower, release any Guarantor from its
obligations under the Guaranty if such Guarantor is no longer a Material
Subsidiary.
     (c) At such time as the principal and interest on the Loans, all LC
Obligations, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Rate
Hedging Agreement, and other Obligations expressly stated to survive such
payment and termination) shall have been paid in full in cash, the Commitments
shall have been terminated and no Facility LCs shall be outstanding, the
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Guarantor thereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any Person.
ARTICLE X
THE AGENT
     10.1 Appointment; Nature of Relationship. BNPP is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent”, it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (a) does not
hereby assume any fiduciary duties to any of the Lenders, (b) is a
“representative” of the Lenders within the meaning of Section 9-105 of the New
York Uniform Commercial Code and (c) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.
     10.2 Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to

- 65 -



--------------------------------------------------------------------------------



 



the Lenders to take any action thereunder except any action specifically
provided by the Loan Documents to be taken by the Agent.
     10.3 General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, any Lenders or
any Issuer for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     10.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).
     10.5 Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders or 100% of the Lenders where required hereunder, and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Required Lenders. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
     10.6 Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
     10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.
     10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (determined at

- 66 -



--------------------------------------------------------------------------------



 



the time such indemnity is sought) (a) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (b) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (c) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, including any of
such arising from the Agent’s own negligence or under any doctrine of strict
liability, in each case in the Agent’s capacity as such, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(f)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.
     10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default.” In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders. Receipt by
Agent of a notice of termination from any of the Guarantors under the
“Termination” Section of the Guaranty shall be a notice of default.
     10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.
     10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, BNPPSC or any other Lender
and based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Agent, BNPPSC or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.
     10.12 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Agent. If no successor Agent shall have been so

- 67 -



--------------------------------------------------------------------------------



 



appointed by the Required Lenders within thirty days after the resigning Agent’s
giving notice of its intention to resign, then the resigning Agent may appoint,
on behalf of the Borrower and the Lenders, a successor Agent. Notwithstanding
the previous sentence, the Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Agent hereunder. If the Agent has resigned and no successor Agent
has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
     10.13 Agent’s Fee. The Borrower agrees to pay to the Agent, for its own
account, the fees agreed to by the Borrower and the Agent pursuant to the Fee
Letter, or as otherwise agreed from time to time.
     10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Article IX and
Article X.
ARTICLE XI
SETOFF; RATABLE PAYMENTS
     11.1 Setoff.
     11.1.1 As Against the Borrower. In addition to, and without limitation of,
any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations then
due and owing to such Lender.
     11.1.2 [Intentionally Omitted].
     11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, Section 3.2, Section 3.4 or Section 3.5) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any
Lender, whether in connection with setoff or amounts which might

- 68 -



--------------------------------------------------------------------------------



 



be subject to setoff or otherwise, receives collateral or other protection for
its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Guarantors,
the Agent, the Lenders, any Issuer and the Swing Line Lender and their
respective successors and assigns, except that (a) the Borrower shall not have
the right to assign its rights or obligations under the Loan Documents and
(b) any assignment by any Lender must be made in compliance with Section 12.3.
Notwithstanding clause (b) of this Section, any Lender may at any time, without
the consent of the Borrower or the Agent, assign all or any portion of its
rights under this Agreement and any Note to a Federal Reserve Bank; provided,
however, that no such assignment to a Federal Reserve Bank shall release the
transferor Lender from its obligations hereunder. The Agent may treat the Person
which made any Credit Extension or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3 in
the case of an assignment thereof or, in the case of any other transfer, a
written notice of the transfer is filed with the Agent. Any assignee or
transferee of the rights to any Credit Extension or any Note agrees by
acceptance of such transfer or assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Credit Extension (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder, transferee or assignee of the rights to such Credit
Extension.
     12.2 Participations.
     12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Outstanding Credit Exposure of such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.
     12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which forgives principal, interest, or any
Reimbursement Obligation or reduces the interest rate or fees payable with
respect to any such Credit Extension or Commitment, extends the Facility
Termination Date, postpones any date fixed for any regularly-scheduled payment
of principal of or interest on any Loan in which

- 69 -



--------------------------------------------------------------------------------



 



such Participant has an interest, or any regularly-scheduled payment of fees on
any such Credit Extension or Commitment, releases any guarantor of any such
Credit Extension or releases any collateral held in the Facility LC Collateral
Account (except in accordance with the terms hereof).
     12.2.3 Benefit of Setoff. The Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts then due and owing under the Loan Documents to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under the Loan Documents, provided that each Lender
shall retain the right of setoff provided in Section 11.1 with respect to the
amount of participating interests sold to each Participant. The Lenders agree to
share with each Participant, and each Participant, by exercising the right of
setoff provided in Section 11.1, agrees to share with each Lender, any amount
received pursuant to the exercise of its right of setoff, such amounts to be
shared in accordance with Section 11.2 as if each Participant were a Lender.
     12.3 Assignments.
     12.3.1 Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents, provided any such assignment must be of a
Pro Rata Share of both the Revolving Loan Commitment and the Facility LC
Commitment of such assignor. Such assignment shall be substantially in the form
of Exhibit 12.3.1 or in such other form as may be agreed to by the parties
thereto. The consent of the Borrower (provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Agent within five (5) Business Days after having received
written notice thereof), the Agent, the Swing Line Lender and each Issuer shall
be required prior to an assignment becoming effective; provided if a Default has
occurred and is continuing, or if the assignment is to a Lender or an Affiliate
thereof, the consent of the Borrower shall not be required. Such consent shall
not be unreasonably withheld or delayed; provided, however, that in the event
that the prospective assignee is unable or unwilling to deliver to the Borrower
Forms W-8BEN or W-8ECI (or successor forms, as applicable) demonstrating such
assignee’s exemption from United States Taxes with respect to all interest
payments to be made to such assignee hereunder, then such inability or
unwillingness shall constitute a reasonable basis for refusing to consent to
such transfer. Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate thereof shall (unless each of the Borrower and the Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender’s Commitment (calculated as
at the date of such assignment) or outstanding Credit Extensions (if the
applicable Commitment has been terminated), unless otherwise agreed by the
Borrower and the Agent.
     12.3.2 Effect; Effective Date. Upon (i) delivery to the Agent of an
assignment, together with any consents required by Section 12.3.1, and
(ii) payment of a $3,500 fee to the Agent for processing such assignment, such
assignment shall become effective on the effective date specified in such
assignment. The assignment shall contain a representation by the Purchaser to
the effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Agent shall be required to release the

- 70 -



--------------------------------------------------------------------------------



 



transferor Lender with respect to the percentage of the Aggregate Commitment and
Outstanding Credit Exposure assigned to such Purchaser. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3.2, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
     12.3.3 Dissenting Lender. If any Lender shall inform the Agent that such
Lender (“Dissenting Lender”) will not consent to, or otherwise agree with, any
consent, waiver, amendment, supplement or other modification of any provisions
of this Agreement or any other Loan Document, or that such Dissenting Lender
will not otherwise agree with the decisions made by the Purchasing Lender (as
defined below), the Lenders, the Agent and the Borrower hereby agree that BNPP
(or any successor Agent pursuant to the terms hereof) in its individual capacity
as a Lender (the “Purchasing Lender”) may, but shall not be obligated to, with
the Borrower’s consent, (a) purchase all of the Dissenting Lenders’ rights and
obligations under the Loan Documents pursuant to an assignment substantially in
the form of Exhibit 12.3.1 or in such other form as may be agreed to by the
parties thereto for cash consideration equal to 100% of the outstanding
Advances, interest, fees and other amounts then accrued but unpaid to such
Dissenting Lender, (b) assume all obligations of the Dissenting Lender under the
Loan Documents which obligations as to the Dissenting Lender shall be terminated
as of such date, and (c) to comply with the requirements of Section 12.3
applicable to such assignments; provided that, the Borrower’s consent required
under this Section shall not be unreasonably withheld and shall not be required
if an Event of Default has occurred and is continuing.
     12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each, a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement.
     12.5 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).
ARTICLE XIII
NOTICES
     13.1 Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof or in the case of electronic transmission, to the
electronic addresses given to the Agent in writing prior to the Effective Date,
(b) in the case of any Lender, at its address or facsimile number set forth on
its signature page hereof or (c) in the case of any party, at such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Agent and the Borrower in accordance with the provisions of this
Section 13.1. Each such notice, request or other communication shall be
effective (i) if

- 71 -



--------------------------------------------------------------------------------



 



given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (ii) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (iii) if given by any other
means, when delivered (or, in the case of electronic transmission, received) at
the address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.
     13.2 Change of Address. The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.
ARTICLE XIV
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent, and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action. Delivery of an executed counterpart of a
signature page to this Agreement by electronic transmission, facsimile
transmission or similar writing shall be effective as delivery of a manually
executed counterpart to this Agreement.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL; ETC
     15.1 CHOICE OF LAW . THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS. WITHOUT LIMITATION OF THE FOREGOING, NOTHING IN THIS AGREEMENT, OR IN THE
NOTES OR IN ANY OTHER LOAN DOCUMENT SHALL BE DEEMED TO CONSTITUTE A WAIVER OF
ANY RIGHTS WHICH ANY LENDER MAY HAVE UNDER APPLICABLE FEDERAL LEGISLATION
RELATING TO THE AMOUNT OF INTEREST WHICH SUCH LENDER MAY CONTRACT FOR, TAKE,
RECEIVE OR CHARGE IN RESPECT OF THE LOAN AND THE LOAN DOCUMENTS, INCLUDING ANY
RIGHT TO TAKE, RECEIVE, RESERVE AND CHARGE INTEREST AT THE RATE ALLOWED BY THE
LAW OF THE STATE WHERE ANY LENDER IS LOCATED.
     15.2 CONSENT TO JURISDICTION. THE BORROWER AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER AND
EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, ANY
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE

- 72 -



--------------------------------------------------------------------------------



 



BORROWER OR ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE BORROWER OR ANY GUARANTOR AGAINST THE AGENT, ANY ISSUER, ANY
LENDER OR ANY AFFILIATE OF THE AGENT, ANY ISSUER OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK,
NEW YORK.
     15.3 WAIVER OF JURY TRIAL. THE BORROWER, EACH GUARANTOR, THE AGENT, EACH
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
     15.4 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main New York office on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of the Borrower in respect of any sum due to any Lender, any
Issuer or the Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender, such Issuer or the Agent (as the
case may be) of any sum adjudged to be so due in such other currency such
Lender, such Issuer or the Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender, such Issuer or the Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Issuer or the
Agent, as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender, any
Issuer or the Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 11.2, such Lender, such
Issuer or the Agent, as the case may be, agrees to remit such excess to the
Borrower.
     15.5 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.
     15.6 Waiver of Immunity. To the extent that the Borrower or any Guarantor
may be or become entitled to claim for itself or its Property any immunity on
the ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), the Borrower and each
Guarantor hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity with respect to its obligations under the Loan Documents.
     15.7 Delivery of Lender Addendum. Each Lender that executes and delivers a
Lender Addendum shall by executing its Lender Addendum be bound by and entitled
to the benefits of the Loan Documents as a Lender with the Commitments set forth
opposite its name in such Lender Addendum.

- 73 -



--------------------------------------------------------------------------------



 



     15.8 Separateness of Excluded SPV. The Lenders acknowledge (i) the
separateness of the Excluded SPV from other Persons, (ii) that each holder of
the Excluded SPV Debt has likely purchased or will likely purchase the Excluded
SPV Debt in reliance upon the separateness of the Excluded SPV from other
Persons, (iii) that the Excluded SPV has assets and liabilities that are
separate from those of other Persons, (iv) that the obligations of the Borrower
and the Guarantors under the Loan Documents, and any certificate, notice,
instrument or document delivered pursuant thereto (A) do not constitute a debt
or obligation of the Excluded SPV and (B) have not been guaranteed by the
Excluded SPV, and (v) that the Excluded SPV shall not be personally liable to
the Lenders for any amounts payable or any liability under any Loan Document or
and any certificate, notice, instrument or document delivered pursuant thereto.
[Remainder of this page intentionally left blank. Signature pages follow.]

- 74 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Guarantors, the Lenders and the Agent
have executed this Agreement as of the date first above written.

                      THE SHAW GROUP INC., as Borrower    
 
               
 
  By:        /s/ Brian K. Ferraioli                  
 
      Name:   Brian K. Ferraioli    
 
      Title:   Executive Vice President and
Chief Financial Officer    
 
               
 
      Address:   4171 Essen Lane    
 
          Baton Rouge, Louisiana 70809    
 
          Attention: David Kinnison    
 
          Telephone: 225-932-2573    
 
          Telecopy: 225-987-3114    

Signature Page to Second Amended and Restated Credit Agreement
The Shaw Group Inc.

 



--------------------------------------------------------------------------------



 



LFG SPECIALTIES, L.L.C., as a Guarantor
By its sole member:

            EMCON/OWT, Inc.
      By:    /s/ David G. Kinnison       Name:   David G. Kinnison       
Title:   Assistant Treasurer     

B.F. SHAW, INC.
COASTAL PLANNING & ENGINEERING, INC.
EMCON/OWT, INC.
FIELD SERVICES, INC.
SHAW BENECO, INC.
SHAW CONSULTANTS INTERNATIONAL, INC.
SHAW ENERGY & CHEMICALS INTERNATIONAL, INC.
SHAW ENERGY & CHEMICALS, INC.
SHAW ENVIRONMENTAL, INC.
SHAW ENVIRONMENTAL & INFRASTRUCTURE, INC.
SHAW INFRASTRUCTURE, INC.
SHAW INTERNATIONAL, INC.
SHAW MID STATES PIPE FABRICATING, INC.
SHAW NAPTECH, INC.
SHAW NORTH CAROLINA, INC.
SHAW POWER, INC.
SHAW SSS FABRICATORS, INC.
STONE & WEBSTER ASIA, INC.
STONE & WEBSTER INTERNATIONAL, INC.
STONE & WEBSTER, INC.,
each as a Guarantor

                  By:    /s/ David G. Kinnison       Name:   David G. Kinnison 
      Title:   Assistant Treasurer     

SHAW ALLOY PIPING PRODUCTS, LLC, as a Guarantor
By its sole member:

            Shaw Fabrication & Manufacturing, Inc.
      By:    /s/ David G. Kinnison       Name:   David G. Kinnison       
Title:   Vice President and Treasurer     

Signature Page to Second Amended and Restated Credit Agreement
The Shaw Group Inc.

 



--------------------------------------------------------------------------------



 



SHAW CONSTRUCTORS, INC., as a Guarantor

                  By:    /s/ Regina N. Hamilton       Name:   Regina N.
Hamilton        Title:   Assistant Secretary     

SHAW FABRICATION & MANUFACTURING, INC., as a Guarantor

                  By:    /s/ Regina N. Hamilton       Name:   Regina N.
Hamilton        Title:   Assistant Secretary     

SHAW FACILITIES, INC., as a Guarantor

                  By:    /s/ David G. Kinnison       Name:   David G. Kinnison 
      Title:   President and Treasurer     

SHAW GBB, LLC, as a Guarantor
By its sole member:
Shaw Environmental & Infrastructure, Inc.

                  By:    /s/ David G. Kinnison       Name:   David G. Kinnison 
      Title:   Assistant Treasurer     

SHAW GLOBAL ENERGY SERVICES, LLC, as a Guarantor
By its sole member:
Shaw Environmental, Inc.

                  By:    /s/ David G. Kinnison       Name:   David G. Kinnison 
      Title:   Assistant Treasurer     

Signature Page to Second Amended and Restated Credit Agreement
The Shaw Group Inc.

 



--------------------------------------------------------------------------------



 



SHAW POWER SERVICES, LLC
SHAW SUNLAND FABRICATORS, LLC,
each as a Guarantor
By their sole member:

            Shaw Fabrication & Manufacturing, Inc.           By:    /s/ David G.
Kinnison       Name:   David G. Kinnison        Title:   Vice President and
Treasurer     

SHAW RIO GRANDE VALLEY FABRICATION & MANUFACTURING, L.L.C., as a Guarantor
By its sole member:
Shaw Power Services, LLC
By its sole member:


             
 
  Shaw Fabrication & Manufacturing, Inc.      
 
  By:    /s/ David G. Kinnison    
 
     
 
Name: David G. Kinnison    
 
      Title: Vice President and Treasurer    

STONE & WEBSTER CONSTRUCTION, INC., as a Guarantor

                  By:    /s/ Brandon Politz       Name:   Brandon Politz       
Title:   Vice President     

THE LANDBANK GROUP, INC., as a Guarantor

                  By:    /s/ David G. Kinnison       Name:   David G. Kinnison 
      Title:   Assistant Treasurer     

Signature Page to Second Amended and Restated Credit Agreement
The Shaw Group Inc.

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306003.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306004.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306005.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306006.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306007.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306008.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306009.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306010.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306011.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306012.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306013.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306014.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306015.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306016.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306017.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306018.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306019.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306020.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306021.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306022.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306023.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306024.gif]

 



--------------------------------------------------------------------------------



 



(Sigs) [h83060h8306025.gif]

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE
     The Applicable Margin and Applicable Fee Rate shall be determined in
accordance with the following table, so long as the Loans are rated by Moody’s
and S&P, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Loans:

                                                              Applicable  
Applicable   Financial LC   Performance   Commitment Level   Rating Levels  
LIBOR Margin   ABR Margin   Fee   LC Fee   Fee
I
  BBB/Baa2 or above     1.50 %     0.50 %     1.50 %     0.90 %     0.25 %
 
                                               
II
  BBB-/Baa3     1.75 %     0.75 %     1.75 %     1.05 %     0.30 %
 
                                               
III
  BB+/Ba1     2.00 %     1.00 %     2.00 %     1.20 %     0.35 %
 
                                               
IV
  BB/Ba2     2.25 %     1.25 %     2.25 %     1.35 %     0.40 %
 
                                               
V
  BB-/Ba3 or below     2.75 %     1.75 %     2.75 %     1.65 %     0.50 %

     For purposes of the foregoing pricing schedule, (a) if either Moody’s or
S&P (but not both) shall have in effect a rating for the Loans, then the level
shall be based upon that rating; (b) if the ratings established or deemed to
have been established by Moody’s and S&P for the Loans, as the case may be,
shall fall within different Levels, the Applicable Margin and Applicable Fee
Rate shall be based on the higher of the two ratings unless one of the two
ratings is two or more Levels lower than the other, in which case the Applicable
Margin and Applicable Fee Rate shall be determined by reference to the Level
next above that of the lower of the two ratings; and (c) if the ratings
established or deemed to have been established by Moody’s or S&P for the Loans
shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced or published by the applicable rating agency or, in the absence
of such announcement or publication, on the effective date of such rating as
determined by the Agent. Each change in the Applicable Margin and Applicable Fee
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
both such rating agencies shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agencies and, pending the
effectiveness of any such amendment, the Applicable Margin and Applicable Fee
Rate shall be determined by reference to the rating most recently in effect
prior to such change or cessation.
     The pricing above is in addition to fees paid per Section 4.1(b).
Exhibits and Schedules — Page 1

 



--------------------------------------------------------------------------------



 



     If neither Moody’s nor S&P shall have in effect a rating for the Loans, the
Applicable Margin and Applicable Fee Rate shall be determined in accordance with
the following table, based upon the Leverage Ratio as of the then-most recently
delivered financial statements of the Borrower and its Subsidiaries referred to
in Section 6.1:

                                                              Applicable  
Applicable   Financial LC   Performance   Commitment Level   Leverage Ratio  
LIBOR Margin   ABR Margin   Fee   LC Fee   Fee
I
  < 0.75 to 1.00     1.75 %     0.75 %     1.75 %     1.05 %     0.30 %
 
                                               
II
  ≥ 0.75 to 1.00 but < 1.25 to 1.00     2.00 %     1.00 %     2.00 %     1.20 %
    0.35 %
 
                                               
III
  ≥ 1.25 to 1.00 but < 1.75 to 1.00     2.25 %     1.25 %     2.25 %     1.35 %
    0.40 %
 
                                               
IV
  ≥ 1.75 to 1.00     2.75 %     1.75 %     2.75 %     1.75 %     0.50 %

     The pricing above is in addition to fees paid per Section 4.1(b).
Exhibits and Schedules — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.13(d)
NOTE
[Date]
     The Shaw Group Inc., a Louisiana corporation (the “Borrower”), promises to
pay __________________________ (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Article II of
the Agreement (as hereinafter defined), in immediately available funds at the
main office of BNP Paribas, [______________________], together with interest on
the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or otherwise record in accordance with its usual practice, the
date and amount of each Loan and the date and amount of each principal payment
hereunder.
     This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement dated as of
June 15, 2011 (which, as it may be amended or modified and in effect from time
to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender and BNP Paribas, as an Issuer and as Agent.
Reference is hereby made to this Agreement for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. This Note is
guaranteed pursuant to the Guaranty, as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

            THE SHAW GROUP INC.
      By:           Name:           Title:        

Exhibits and Schedules — Page 3

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF _______________,
DATED _______________,

                      Principal Amount   Maturity of   Principal Amount   Unpaid
Date   of Loan   Interest Period   Paid   Balance
 
               

Exhibits and Schedules — Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.21
FORM OF LENDER ADDENDUM
LENDER ADDENDUM
               Reference is made to the Second Amended and Restated Credit
Agreement dated as of June 15, 2011 (as amended, modified, renewed or extended
from time to time, the “Credit Agreement”) among The Shaw Group Inc., a
Louisiana corporation (the “Borrower”), the lenders party thereto and BNP
Paribas, as Agent for the Lenders and as an Issuer. Terms used but not defined
in this Lender Addendum have the meanings assigned to such terms in the Credit
Agreement.
               Subject to the effectiveness of the amendment and restatement of
the Existing Facility, upon execution and delivery of this Lender Addendum by
the parties hereto as provided in Section 2.21 and Section 15.7 of the Credit
Agreement, the undersigned (i) to the extent not already a Lender, hereby
becomes a Lender under the Credit Agreement and (ii) shall have Facility LC
Commitments (including, if the undersigned is already a Lender, its Facility LC
Commitment before giving effect hereto) in an aggregate amount equal to
$_____________, effective as of the date of acceptance specified below. To the
extent that the undersigned is already a Lender under the Credit Agreement, the
Facility LC Commitments on this Lender Addendum shall supersede its previous
Facility LC Commitments under the Credit Agreement.
               This Lender Addendum shall be construed in accordance with and
governed by the law of the State of New York. This Lender Addendum may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
               IN WITNESS WHEREOF, the parties hereto have caused this Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this ____ day of _____.

            [NAME OF LENDER]
      By:           Name:           Title:        

          Accepted and agreed this day of [         ]:     THE SHAW GROUP INC.  
 
By:
       
Name:
 
 
   
Title:
       
 
        BNP PARIBAS, as Agent    
 
       
By:
       
Name:
 
 
   
Title:
       
 
       
By:
       
Name:
 
 
   
Title:
       

Exhibits and Schedules — Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT 6.1(d) COMPLIANCE CERTIFICATE
[date]

To:   The Lenders party to the
Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Second
Amended and Restated Credit Agreement dated as of June 15, 2011 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among The Shaw
Group Inc., a Louisiana corporation (the “Borrower”), the lenders party thereto
and BNP Paribas, as Agent for the Lenders and as an Issuer. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings attributed to them in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected chief financial officer of the Borrower.
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
     6. Schedule II attached hereto sets forth the various reports and
deliveries which are required at this time under the Agreement and the other
Loan Documents and the status of compliance.
     Described below are the exceptions, if any, to paragraph 3 listing the
nature and stating the condition or event which constitutes a Default or
Unmatured Default, the period during which it has existed and the action which
the Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:
 
 
 
 
     The foregoing certifications, together with the schedules attached hereto
and the financial statements delivered with this Certificate in support hereof,
are made and delivered this _____ day of _______________, ____.
Exhibits and Schedules — Page 6

 



--------------------------------------------------------------------------------



 



            The Shaw Group Inc.
      By:           Name:           Title:        

Exhibits and Schedules — Page 7

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of Section 6.21 of the Agreement
Exhibits and Schedules — Page 8

 



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due
Exhibits and Schedules — Page 9

 



--------------------------------------------------------------------------------



 



EXHIBIT 6.1(i)
BACKLOG REPORT
THE SHAW GROUP INC.
MAJOR PROJECTS CONSOLIDATED PROGRESS TO DATE
As of _____________________________
Includes Projects with $10 million or More in Backlog
($ in 000’s)

                                                                               
                  BILLINGS                             TOTAL           EARNED  
COSTS & EARNINGS   IN EXCESS OF         PROJECT   PROJECT       FORECASTED  
TOTAL   GROSS   EARNED   COSTS TO   GROSS   IN EXCESS   COSTS & CUSTOMER  
BUSINESS   LOCATION   SCOPE   FIRM   REVENUE   COSTS   MARGIN   REVENUE   DATE  
MARGIN   OF BILLINGS   EARNINGS                                                
 

Exhibits and Schedules — Page 10

 



--------------------------------------------------------------------------------



 



EXHIBIT 12.3.1 ASSIGNMENT AGREEMENT
     This Assignment Agreement (this “Assignment Agreement”) between
_______________ __________________(the “Assignor”) and _________________________
(the “Assignee”) is dated as of _____________, 20__. The parties hereto agree as
follows:
     1. PRELIMINARY STATEMENT. The Assignor is a party to a Second Amended and
Restated Credit Agreement (which, as it may be amended, modified, renewed or
extended from time to time is herein called the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.
     2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
     3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Agent. In no event will the Effective
Date occur if (i) the payments required to be made by the Assignee to the
Assignor on the Effective Date are not made on the proposed Effective Date and
(ii) the payment of the recordation fee, described in Section 5 of this
Assignment Agreement, is not made to the Agent on or before the Effective Date.
If the Assignee is not incorporated under the laws of the United States of
America or a state thereof, the Effective Date will not occur unless the
Assignee delivers to the Borrower and the Agent concurrently with the Effective
Date two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI (or replacement or successor forms, as the case may be),
certifying in either case that the Assignee is entitled to receive payments
under the Loan Documents without deduction or withholding of any United States
federal income taxes.
     4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive from the
Agent all payments of principal, interest, Reimbursement Obligations and fees
with respect to the interest assigned hereby. The Assignee will promptly remit
to the Assignor any interest on Credit Extensions and fees received from the
Agent which relate to the portion of the Commitment or Outstanding Credit
Exposure assigned to the Assignee hereunder for periods prior to the Effective
Date and not previously paid by the Assignee to the Assignor. In the event that
either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit it to the other party hereto.
     5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Agent in connection with this
Assignment Agreement unless otherwise specified in Item 6 of Schedule 1.
Exhibits and Schedules — Page 11

 



--------------------------------------------------------------------------------



 



     6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Credit Extensions or (vii) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Credit
Extensions or the Loan Documents.
     7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) confirms
that the execution and delivery of this Assignment Agreement by the Assignee is
duly authorized, (v) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, (vi) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1,
(vii) confirms that none of the funds, monies, assets or other consideration
being used to make the purchase and assumption hereunder are “plan assets” as
defined under ERISA and that its rights, benefits and interests in and under the
Loan Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify
and hold the Assignor harmless against all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment
Agreement, and (ix) if applicable, attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes.
     8. GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of New York and the
United States of America.
     9. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
     10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment
Exhibits and Schedules — Page 12

 



--------------------------------------------------------------------------------



 



Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart and such facsimile shall be deemed to be an original counterpart of
this Assignment Agreement.
     IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.
Exhibits and Schedules — Page 13

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 to Assignment Agreement

1.   Description and Date of Credit Agreement: Second Amended and Restated
Credit Agreement dated as of June 15, 2011 among The Shaw Group Inc., the
lenders party thereto, and BNP Paribas, as Agent   2.   Date of Assignment
Agreement:                     _______________, 20_____   3.   Amounts (As of
Date of Item 2 above):

                              Revolving Loan   Facility LC            
Commitment   Commitment
 
  a.   Assignee’s percentage of each Facility purchased under the Assignment
Agreement*                       %                       %
 
               
 
  b.   Amount of each Facility purchased under the Assignment Agreement*  
$                       $                    
 
                4.   Assignee’s Commitment (or Outstanding Credit Exposure with
respect to terminated Commitments) purchased hereunder:   $                    
  $                    

5.   Proposed Effective Date:                                         , 20_____
  6.   Non-standard Recordation Fee Arrangement                      N/A**

[Assignor/Assignee
to pay 100% of fee]

                  Accepted and Agreed:            
 
                [NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]    
 
               
By:
      By:        
 
 
 
     
 
   
Name:
      Name:        
 
 
 
     
 
   
Title:
      Title:        
 
 
 
     
 
   

Exhibits and Schedules — Page 14

 



--------------------------------------------------------------------------------



 



                  ACCEPTED AND CONSENTED
TO *** BY   ACCEPTED AND CONSENTED
TO*** BY    
 
                The Shaw Group Inc.   BNP Paribas, as Agent and as Swing Line
Lender    
 
               
By:
      By:        
 
 
 
     
 
   
Name:
      Name:        
 
 
 
     
 
   
Title:
      Title:        
 
 
 
     
 
   

 

*   Percentage taken to 10 decimal places   **   If fee is split 50-50, pick N/A
as option   ***   Delete if not required by Credit Agreement

Exhibits and Schedules — Page 15

 



--------------------------------------------------------------------------------



 



Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
ADMINISTRATIVE INFORMATION SHEET
Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)
ASSIGNOR INFORMATION
Contact:

         
Name:
 
  Telephone No.:
 
   

             
Fax No.:
 
  Telex No.:
 
   
 
      Answerback:    
 
     
 
   

Payment Information:

         
Name & ABA # of Destination Bank:
       
 
 
 
   
 
       
 
 
 
   
 
       
Account Name & Number for Wire Transfer:
       
 
 
 
   
 
       
 
 
 
   
Other Instructions:
 
   
 
           

         
Address for Notices for Assignor:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

ASSIGNEE INFORMATION
Credit Contact:

         
Name:
 
  Telephone No.:
 
   

         
Fax No.:
 
  Telex No.:
 
   

         
 
  Answerback:    
 
 
 
   

Key Operations Contacts:

         
Booking Installation:
  Booking Installation:    
 
 
 
   
Name:
  Name:    
 
 
 
   
Telephone No.:
  Telephone No.:    
 
 
 
   
Fax No.:
  Fax No.:    
 
 
 
   
Telex No.:
  Telex No.:    
 
 
 
   
Answerback:
  Answerback:    
 
 
 
   

Payment Information:

         
Name & ABA # of Destination Bank:
       
 
 
 
   
 
       
 
 
 
   
Account Name & Number for Wire Transfer:
   
 
     
 
 
 
   

Other Instructions:
 

Exhibits and Schedules — Page 16



--------------------------------------------------------------------------------



 



         
 
   
 
       
Address for Notices for Assignee:
   
 
   
 
       
 
 
 
   
 
       
 
 
 
   

Exhibits and Schedules — Page 17



--------------------------------------------------------------------------------



 



AGENT INFORMATION
     Assignee will be called promptly upon receipt of the signed agreement.

     
Initial Funding Contact:
  Subsequent Operations Contact:
 
   
Name: _
  Name: _
 
   
Telephone No.: (___)_
  Telephone No.: (___)_
 
   
Fax No.: (___) _____
  Fax No.: (___) _____
 
   
BNPP Telex No.:                                         
   

Initial Funding Standards:
Libor — Fund 2 days after rates are set.
BNPP Wire Instructions:
Address for Notices for BNP:

Exhibits and Schedules — Page 18



--------------------------------------------------------------------------------



 



SCHEDULE 2.19
EXISTING FACILITY LETTERS OF CREDIT
AS OF JUNE 8, 2011

                                      BANK EXPIRY         LC NUMBER  
BENEFICIARY     DATE     AMOUNT (USD)  
 
                       

**

Exhibits and Schedules — Page 19



--------------------------------------------------------------------------------



 



SCHEDULE 5.7
LITIGATION AND CONTINGENT OBLIGATIONS
None.

Exhibits and Schedules — Page 20



--------------------------------------------------------------------------------



 



Schedule 5.8 — Subsidiaries

                          Domestic       Percent   Material Subsidiary Name  
Jurisdiction   Subsidiary Owner Name   Owned   Subsidiaries
ACL Piping, Inc.
  Texas   The Shaw Group Inc.     100.0000      
Aiton & Co Limited
  England & Wales   Shaw Group UK Limited     100.0000      
American Plastic Pipe and Supply, L.L.C.
  Louisiana   EMCON/OWT, Inc.     100.0000      
Arlington Avenue E Venture, LLC
  Delaware   LandBank Properties, L.L.C.     100.0000      
Atlantic Contingency Constructors, LLC
  Louisiana   Shaw Environmental & Infrastructure, Inc.     60.0000      
B.F. Shaw, Inc.
  South Carolina   The Shaw Group Inc.     100.0000     X
Badger Technologies, L.L.C.
  Louisiana   Stone & Webster Process Technology, Inc.     100.0000      
Badger Technology Holdings, L.L.C.
  Louisiana   Badger Technologies, L.L.C.     100.0000      
Benicia North Gateway II, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
C.B.P. Engineering Corp.
  Illinois   Prospect Industries (Holdings) Inc.     100.0000      
Camden Road Venture, LLC
  Delaware   LandBank Properties, L.L.C.     100.0000      
Chimento Wetlands, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Coastal Consultoria Ambiental Ltda.
  Brazil   Coastal Planning & Engineering, Inc.     100.0000      
Coastal Estuary Services, L.L.C.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     50.1000      
Coastal Infrastructure Solutions, LLC
  Louisiana   Shaw Environmental & Infrastructure, Inc.     80.0000      
Coastal Planning & Engineering, Inc.
  Florida   Shaw Environmental & Infrastructure, Inc.     100.0000     X
Cojafex B.V.
  Netherlands   The Shaw Group Inc.     100.0000      
EDS Equipment Company, LLC
  Delaware   Shaw Transmission & Distribution Services, Inc.     100.0000      
EMCON/OWT, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000     X
Environmental Solutions (Cayman) Ltd.
  Cayman Islands   Environmental Solutions Holding Ltd.     100.0000      
Environmental Solutions Holding Ltd.
  Cayman Islands   GHG Solutions, Inc.     100.0000      
Environmental Solutions Ltd.
  Cayman Islands   Environmental Solutions (Cayman) Ltd.     100.0000      
Environmental Solutions of Ecuador S.A. Envisolutec
  Ecuador   Environmental Solutions Ltd.     99.8750      
Field Services Canada Inc.
  New Brunswick   Shaw Canada L.P.     100.0000      
Field Services, Inc.
  Louisiana   Stone & Webster, Inc.     100.0000     X
Findlay Inn Limited Partnership
  Unknown   Shaw Environmental & Infrastructure, Inc.     100.0000      
Ft. Leonard Wood Management Company, L.L.C.
  Louisiana   Shaw Ft. Leonard Wood Housing II, L.L.C.     100.0000      
GFM Real Estate LLC
  Louisiana   Shaw Facilities, Inc.     100.0000      
GHG Solutions, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000      
Great Southwest Parkway Venture, LLC
  Delaware   LandBank Properties, L.L.C.     100.0000      
Greater Baton Rouge Ethanol, L.L.C.
  Louisiana   Shaw Biofuels, L.L.C.     100.0000      
HL Newhall II, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Holding Manufacturas Shaw South America, C.A.
  Venezuela   Manufacturas Shaw South America, C.A.     50.0000      
Holding Manufacturas Shaw South America, C.A.
  Venezuela   Shaw International, Inc.     50.0000      
Integrated Site Solutions, L.L.C.
  Michigan   Shaw Environmental & Infrastructure, Inc.     100.0000      

Exhibits and Schedules — Page 21



--------------------------------------------------------------------------------



 



                          Domestic       Percent   Material Subsidiary Name  
Jurisdiction   Subsidiary Owner Name   Owned   Subsidiaries
International Consultants, L.L.C.
  Louisiana   Stone & Webster, Inc.     100.0000      
IT Holdings Canada, Inc.
  New Brunswick   Stone & Webster Canada Holding One (N.S.), ULC     100.0000  
   
Jernee Mill Road, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Kato Road II, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Kings Bay Support Services, LLC
  Delaware   Shaw Environmental & Infrastructure, Inc.     65.0000      
KIP I, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
LandBank Baker, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
LandBank Properties, L.L.C.
  Louisiana   The LandBank Group, Inc.     100.0000      
LFG Specialties, L.L.C.
  Louisiana   EMCON/OWT, Inc.     100.0000     X
Lone Star Fabricators, Inc.
  Texas   The Shaw Group Inc.     100.0000      
Manufacturas Shaw South America, C.A.
  Venezuela   Shaw International, Inc.     100.0000      
Millstone River Wetland Services, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Norwood Venture I, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Nuclear Technology Solutions, L.L.C.
  Delaware   S C Woods, L.L.C.     100.0000      
Otay Mesa Ventures II, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Pacific Support Group LLC
  Hawaii   Shaw California, L.L.C.     75.0000      
Pike Properties I, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Pike Properties II, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Pipework Engineering and Developments Limited
  England & Wales   Shaw Group UK Holdings     100.0000      
Plattsburg Venture, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
Prospect Industries (Holdings) Inc.
  Delaware   Shaw Power Services, LLC     100.0000      
PT Stone & Webster Indonesia
  Jakarta-Indonesia   Stone & Webster Asia, Inc.     75.0000      
Raritan Venture I, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
S C Woods, L.L.C.
  Delaware   Stone & Webster, Inc.     100.0000      
SELS Administrative Services, L.L.C.
  Missouri   Shaw Environmental Liability Solutions, L.L.C.     100.0000      
Shaw A/DE, Inc.
  Louisiana   Shaw Fronek Company (FCI), Inc.     100.0000      
Shaw Aiton Australia Pty Limited
  New South Wales-Australia   The Shaw Group Inc.     99.9998      
Shaw Alaska, Inc.
  Alaska   The Shaw Group Inc.     100.0000      
Shaw Alloy Piping Products, LLC
  Louisiana   Shaw Fabrication & Manufacturing, Inc.     100.0000     X
Shaw Americas, L.L.C.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw APP Tubeline, Inc.
  New Jersey   Shaw Alloy Piping Products, LLC     100.0000      
Shaw AREVA Mox Services, LLC
  South Carolina   Shaw Environmental & Infrastructure, Inc.     30.0000      
Shaw AREVA Mox Services, LLC
  South Carolina   Shaw Project Services Group, Inc.     40.0000      
Shaw Beale Housing, L.L.C.
  Louisiana   Shaw Infrastructure, Inc.     100.0000      
Shaw Beneco, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Biofuels, L.L.C.
  Louisiana   Shaw Capital, Inc.     100.0000      
Shaw California, L.L.C.
  Louisiana   Shaw Environmental, Inc.     100.0000      
Shaw Canada L.P.
  Ontario   Stone & Webster Canada Holding One (N.S.), ULC     99.0000      
Shaw Capital (Cayman)
  Cayman Islands   Shaw Capital, Inc.     100.0000      
Shaw Capital, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw CENTCOM Services, L.L.C.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     60.0000      

Exhibits and Schedules — Page 22



--------------------------------------------------------------------------------



 



                          Domestic       Percent   Material Subsidiary Name  
Jurisdiction   Subsidiary Owner Name   Owned   Subsidiaries
Shaw CMS, Inc.
  Delaware   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw Coastal, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Connex, Inc.
  Delaware   Prospect Industries (Holdings) Inc.     100.0000      
Shaw Constructors, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Consultants International Limited
  England & Wales   Shaw Energy & Chemicals Limited     100.0000     X
Shaw Consultants International, Inc.
  Louisiana   Stone & Webster, Inc.     100.0000      
Shaw Dunn Limited
  England & Wales   Shaw Group UK Holdings     100.0000      
Shaw E & I International Ltd.
  Cayman Islands   Shaw International, Inc.     100.0000      
Shaw E & I Investment Holdings, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw East Tennessee Solutions, LLC
  Tennessee   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw Energy & Chemicals France SAS
  France   Shaw Energy & Chemicals Limited     100.0000      
Shaw Energy & Chemicals International, Inc.
  Louisiana   Shaw International, Inc.     100.0000     X
Shaw Energy & Chemicals Limited
  England & Wales   Shaw Group UK Holdings     100.0000      
Shaw Energy & Chemicals, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Energy Services, Inc.
  Louisiana   Shaw Transmission & Distribution Services, Inc.     100.0000      
Shaw Environmental & Infrastructure International, LLC
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw Environmental & Infrastructure Massachusetts, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw Environmental & Infrastructure, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Environmental International, Inc.
  Louisiana   Shaw Environmental, Inc.     100.0000      
Shaw Environmental Liability Solutions, L.L.C.
  Louisiana   Shaw E & I Investment Holdings, Inc.     100.0000      
Shaw Environmental, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000     X
Shaw Europe, Inc.
  Louisiana   Shaw Environmental, Inc.     100.0000      
Shaw Export Company, S. de R. L. de C.V.
  Mexico   Shaw Mexican Holdings, S. de R.L. de C.V.     99.0000      
Shaw Fabrication & Manufacturing International, Inc.
  Louisiana   Shaw International, Inc.     100.0000      
Shaw Fabrication & Manufacturing, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Fabricators, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Facilities, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Far East Services, LLC
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw Field Services, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw FMG, LLC
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Fronek Company (FCI), Inc.
  Delaware   The Shaw Group Inc.     100.0000      
Shaw Fronek Power Services, Inc.
  Louisiana   Shaw Fronek Company (FCI), Inc.     100.0000      
Shaw Ft. Leonard Wood Housing II, L.L.C.
  Louisiana   Shaw Ft. Leonard Wood Housing, L.L.C.     100.0000      
Shaw Ft. Leonard Wood Housing, L.L.C.
  Louisiana   Shaw Infrastructure, Inc.     100.0000      
Shaw GBB International, LLC
  Alabama   Shaw GBB, LLC     100.0000      
Shaw GBB Maintenance, Inc.
  Alabama   Shaw Environmental & Infrastructure, Inc.     100.0000      

Exhibits and Schedules — Page 23



--------------------------------------------------------------------------------



 



                          Domestic       Percent   Material Subsidiary Name  
Jurisdiction   Subsidiary Owner Name   Owned   Subsidiaries
Shaw GBB, LLC
  Alabama   Shaw Environmental & Infrastructure, Inc.     100.0000     X
Shaw Global Energy Services, LLC
  Louisiana   Shaw Environmental, Inc.     100.0000     X
Shaw Global Offshore Services, Inc.
  Louisiana   Shaw Global Energy Services, LLC     100.0000      
Shaw Global Services, LLC
  Louisiana   Shaw Far East Services, LLC     100.0000      
Shaw Global, L.L.C.
  Delaware   Shaw Overseas (Far East) Ltd.     100.0000      
Shaw Group Power Limited
  England & Wales   Shaw Group UK Holdings     100.0000      
Shaw Group UK Holdings
  England & Wales   Shaw Global, L.L.C.     100.0000      
Shaw Group UK International Services, Ltd.
  England & Wales   Shaw Group UK Holdings     100.0000      
Shaw Group UK Limited
  England & Wales   Shaw Group UK Holdings     100.0000      
Shaw GRP of California
  California   The Shaw Group Inc.     100.0000      
Shaw Hanscom Housing, L.L.C.
  Louisiana   Shaw Infrastructure, Inc.     100.0000      
Shaw Heat Treating Service, C.A.
  Venezuela   Manufacturas Shaw South America, C.A.     99.9000      
Shaw Home Louisiana, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw India Limited
  Maharashtra - India   Shaw Pacific Pte. Ltd.     50.0000      
Shaw India Limited
  Maharashtra - India   Stone & Webster, Inc.     50.0000      
Shaw Industrial Supply Co., Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Infrastructure, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000     X
Shaw Intellectual Property Holdings, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw International Management Services Two, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     50.0000      
Shaw International Management Services Two, Inc.
  Louisiana   Shaw International, Inc.     50.0000      
Shaw International, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw International, Ltd.
  Cayman Islands   Shaw International, Inc.     100.0000      
Shaw JV Holdings, L.L.C.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Lancas, C.A.
  Venezuela   Shaw International, Inc.     100.0000      
Shaw Liquid Solutions LLC
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw Little Rock Housing, L.L.C.
  Louisiana   Shaw Infrastructure, Inc.     100.0000      
Shaw Maintenance, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Managed Services, LLC
  Louisiana   Shaw Fabrication & Manufacturing, Inc.     100.0000      
Shaw Management Services One, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Manpower, S. de R.L. de C.V.
  Mexico   Shaw Mexican Holdings, S. de R.L. de C.V.     99.0000      
Shaw Matamoros Fabrication and Manufacturing, S. de R.L. de C.V.
  Matamoros, Tamauilipas - Mexico   Shaw Rio Grande Valley Fabrication &
Manufacturing, L.L.C.     99.0000      
Shaw Mexican Holdings, S. de R.L. de C.V.
  Mexico   Shaw Mexico, L.L.C.     99.0000      
Shaw Mexico Employment Recruiters, S. de R.L. de C.V.
  Mexico   Shaw Rio Grande Valley Fabrication & Manufacturing, L.L.C.    
99.0000      
Shaw Mexico Real Estate Holdings, S. de R.L. de C.V.
  Mexico   Shaw Rio Grande Valley Fabrication & Manufacturing, L.L.C.    
99.0000      
Shaw Mexico, L.L.C.
  Delaware   Shaw Americas, L.L.C.     100.0000      
Shaw Mid States Pipe Fabricating, Inc.
  Arkansas   The Shaw Group Inc.     100.0000     X
Shaw Morgan City Terminal, Inc.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     100.0000      

Exhibits and Schedules — Page 24



--------------------------------------------------------------------------------



 



                          Domestic       Percent   Material Subsidiary Name  
Jurisdiction   Subsidiary Owner Name   Owned   Subsidiaries
Shaw NAPTech, Inc.
  Delaware   The Shaw Group Inc.     100.0000     X
Shaw NC Company, Inc.
  North Carolina   Shaw Transmission & Distribution Services, Inc.     100.0000
     
Shaw North Carolina, Inc.
  North Carolina   Stone & Webster, Inc.     100.0000     X
Shaw Northeast Housing, L.L.C.
  Louisiana   Shaw Infrastructure, Inc.     100.0000      
Shaw Northwest Housing, L.L.C.
  Louisiana   Shaw Infrastructure, Inc.     100.0000      
Shaw Nuclear Energy Holdings (UK), Inc.
  Louisiana   Shaw Transmission & Distribution Services, Inc.     100.0000      
Shaw Nuclear Services, Inc.
  Louisiana   Shaw Power, Inc.     100.0000      
Shaw Overseas (Far East) Ltd.
  Cayman Islands   Shaw International, Inc.     100.0000      
Shaw Overseas (Middle East) Ltd.
  Cayman Islands   Shaw International, Inc.     100.0000      
Shaw Pacific Pte. Ltd.
  Singapore   Shaw International, Inc.     100.0000      
Shaw Pipe Supports, Inc.
  Texas   The Shaw Group Inc.     100.0000      
Shaw Power Delivery Systems, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Power International, Inc.
  Louisiana   Shaw International, Inc.     100.0000      
Shaw Power Services Group, L.L.C.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Power Services, LLC
  Louisiana   Shaw Fabrication & Manufacturing, Inc.     100.0000     X
Shaw Power Technologies, Inc.
  Louisiana   Shaw Consultants International, Inc.     100.0000      
Shaw Power, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Process and Industrial Group, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Process Fabricators, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Project Services Group, Inc.
  Delaware   Shaw Environmental & Infrastructure, Inc.     100.0000      
Shaw Property Holdings, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Remediation Services, L.L.C.
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw Rio Grande Holdings, L.L.C.
  Louisiana   Shaw Rio Grande Valley Fabrication & Manufacturing, L.L.C.    
100.0000      
Shaw Rio Grande Valley Fabrication & Manufacturing, L.L.C.
  Louisiana   Shaw Power Services, LLC     100.0000     X
Shaw Services, L.L.C
  Louisiana   The Shaw Group Inc.     100.0000      
Shaw SKE&C Middle East, Ltd.
  Cayman Islands   The Shaw Group International Inc.     53.0000      
Shaw SSS Fabricators, Inc.
  Louisiana   The Shaw Group Inc.     100.0000     X
Shaw Stone & Webster Arabia Co., Ltd.
  Saudi Arabia   Shaw International, Ltd.     80.0000      
Shaw Sunland Fabricators, LLC
  Louisiana   Shaw Fabrication & Manufacturing, Inc.     100.0000     X
Shaw Transmission & Distribution Services International, Inc.
  Delaware   Shaw Transmission & Distribution Services, Inc.     100.0000      
Shaw Transmission & Distribution Services, Inc.
  Louisiana   Shaw Power Delivery Systems, Inc.     100.0000      
Shaw Tulsa Fabricators, Inc.
  Oklahoma   The Shaw Group Inc.     100.0000      
Shaw-Robotic Environmental Services, L.L.C.
  Louisiana   Shaw Environmental & Infrastructure, Inc.     70.0000      
So-Glen Gas Co., LLC
  Ohio   EMCON/OWT, Inc.     100.0000      
Stone & Webster Asia, Inc.
  Louisiana   Stone & Webster, Inc.     100.0000     X
Stone & Webster Canada Holding One (N.S.), ULC
  Nova Scotia   Stone & Webster Holding One, Inc.     50.0000      
Stone & Webster Canada Holding One (N.S.), ULC
  Nova Scotia   Stone & Webster Holding Two, Inc.     50.0000      
Stone & Webster Canada Holding Two, Inc.
  New Brunswick   Stone & Webster Holding One, Inc.     50.0000      
Stone & Webster Canada Holding Two, Inc.
  New Brunswick   Stone & Webster Holding Two, Inc.     50.0000      

Exhibits and Schedules — Page 25



--------------------------------------------------------------------------------



 



                          Domestic       Percent   Material Subsidiary Name  
Jurisdiction   Subsidiary Owner Name   Owned   Subsidiaries
Stone & Webster Construction Services, L.L.C.
  Louisiana   Stone & Webster Construction, Inc.     100.0000      
Stone & Webster Construction, Inc.
  Louisiana   Stone & Webster, Inc.     100.0000     X
Stone & Webster Engineering (Thailand) Ltd.
  Thailand   Stone & Webster International, Inc.     100.0000      
Stone & Webster Engineering Projects Private Limited
  New Delhi - India   Stone & Webster International B.V.     99.9979      
Stone & Webster Holding One, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Stone & Webster Holding Two, Inc.
  Louisiana   The Shaw Group Inc.     100.0000      
Stone & Webster Insaat ve Muhendislik Limited Sirketi
  Turkey   Shaw Energy & Chemicals Limited     50.0000      
Stone & Webster Insaat ve Muhendislik Limited Sirketi
  Turkey   Stone & Webster International B.V.     50.0000      
Stone & Webster International B.V.
  Netherlands   Stone & Webster International Holdings, Inc.     100.0000      
Stone & Webster International Holdings, Inc.
  Louisiana   Stone & Webster, Inc.     100.0000      
Stone & Webster International, Inc.
  Louisiana   Stone & Webster, Inc.     100.0000     X
Stone & Webster Massachusetts, Inc.
  Massachusetts   Stone & Webster, Inc.     100.0000      
Stone & Webster Mauritius Limited
  Mauritius   Stone & Webster International, Inc.     100.0000      
Stone & Webster Michigan, Inc.
  Michigan   Stone & Webster, Inc.     100.0000      
Stone & Webster Process Technologies B.V.
  Amsterdam - Netherlands   Stone & Webster International B.V.     100.0000    
 
Stone & Webster Process Technology, Inc.
  Louisiana   Stone & Webster Holding One, Inc.     50.0000      
Stone & Webster Process Technology, Inc.
  Louisiana   Stone & Webster Holding Two, Inc.     50.0000      
Stone & Webster Services, L.L.C.
  Louisiana   Stone & Webster, Inc.     100.0000      
Stone & Webster, Inc.
  Louisiana   Stone & Webster Holding One, Inc.     50.0000     X
Stone & Webster, Inc.
  Louisiana   Stone & Webster Holding Two, Inc.     50.0000     X
The LandBank Group, Inc.
  Louisiana   Shaw E & I Investment Holdings, Inc.     100.0000     X
The Shaw Group International Inc.
  Cayman Islands   Shaw International, Inc.     100.0000      
The Shaw Group UK 1997 Pension Scheme Limited
  England & Wales   Shaw Group UK Limited     100.0000      
The Shaw Group UK 2001 Pension Plan Limited
  England & Wales   Shaw Group UK Limited     100.0000      
The Shaw Group UK Pension Plan Limited
  England & Wales   Shaw Group UK Limited     100.0000      
TVL Lender II, Inc.
  Delaware   The Shaw Group Inc.     100.0000      
United Conversion Services, LLC
  Delaware   Shaw Environmental & Infrastructure, Inc.     53.0000      
Whessoe Piping Systems Limited
  England & Wales   Shaw Group UK Limited     100.0000      
Whippany Venture I, L.L.C.
  Louisiana   LandBank Properties, L.L.C.     100.0000      
World Industrial Constructors, Inc.
  Virgin Islands (US)   Shaw International, Inc.     50.0000      
World Industrial Constructors, Inc.
  Virgin Islands (US)   The Shaw Group Inc.     50.0000      

Exhibits and Schedules — Page 26



--------------------------------------------------------------------------------



 



SCHEDULE 5.12
MATERIAL AGREEMENTS
Intercompany loan transactions or intercompany guaranties of Indebtedness
permitted by this Agreement (i) between the Borrower and any of its Subsidiaries
or (ii) between a Subsidiary and the Borrower or another Subsidiary.

Exhibits and Schedules — Page 27



--------------------------------------------------------------------------------



 



SCHEDULE 6.11(b) — Indebtedness
Our debt (including capital lease obligations) as of February 28, 2011 consisted
of the following (in thousands):

                      February 28, 2011       Short-term     Long-term  
Notes payable on purchases of equipment
  $ 80     $ —  
Capital lease obligations
    363       808  
Westinghouse Bonds
    1,579,876       —  
 
           
Total
  $ 1,580,319     $ 808  
 
           

Exhibits and Schedules — Page 28



--------------------------------------------------------------------------------



 



SCHEDULE 6.14(b) — Investments
**

Exhibits and Schedules — Page 29



--------------------------------------------------------------------------------



 



SCHEDULE 6.15(c) — Liens
1. Liens associated with restricted cash and short-term investments (in
thousands):

              February 28,       2011  
Contractually required by projects
  $ 2,861  
Voluntarily used to secure letters of credit to avoid bank fees
    292,501  
Secure contingent obligations in lieu of letters of credit
    20,611  
Assets held in trust and other
    29,144  
 
     
 
  $ 345,117  
 
     

2. Liens associated with Indebtedness listed on Schedule 6.11(b)

Exhibits and Schedules — Page 30



--------------------------------------------------------------------------------



 



SCHEDULE 6.18(d) — Contingent Obligations
Employment Obligations

  1.   The Borrower has entered into employment agreements with each of our
senior corporate executives and certain other key employees. In the event of
termination, these individuals may be entitled to receive their base salaries,
bonuses, and certain other benefits for the remaining term of their agreement
and all options and similar awards may become fully vested. Additionally, for
certain executives, in the event of death, their estates are entitled to certain
payments and benefits.     2.   We deposited cash of $1.8 million and
$1.1 million during the years ended August 31, 2010 and August 31, 2009,
respectively, for a limited number of key employees under the terms of our
Deferred Compensation Plans. These are non-qualified plans for a select group of
our highly compensated employees and are utilized primarily as vehicles to
provide discretionary deferred compensation amounts, subject to multi-year cliff
vesting requirements, in connection with the recruitment or retention of key
employees. These long-term deferral awards are evidenced by individual
agreements with the participating employees and generally require the employee
to maintain continuous employment with us or an affiliate for a minimum period
of time. Participating employees direct the funds into investment options, and
earnings and losses related to the investments are reflected in each
participating employees’ account. At August 31, 2010, other assets include $7.8
million related to these plans.     3.   The Borrower previously deposited
$15.0 million for our Chief Executive Officer into an irrevocable trust (often
referred to as a Rabbi Trust) for purposes of a non-compete agreement. At
August 31, 2010, other current assets included $18.4 million related to this
non-compete agreement. The amount of the initial deposit was previously
expensed.     4.   In addition to our contributions to the Deferred Compensation
Plan, we deposited cash of $1.0 million as of August 31, 2008 into interest
bearing accounts pursuant to employment agreements entered into with certain
employees. As of August 31, 2010, other assets included $1.0 million related to
these employment agreements.     5.   Any other existing or future obligation of
the Borrower or its Subsidiaries with respect to employment arrangements of a
type similar to those described in items (1) through (4) above.

Other Contingent Obligations

  1.   Guarantees of certain subsidiaries obligations under working capital
overdraft facilities as evidenced by indemnification agreements as part of a
European cash pooling arrangement.     2.   Customary indemnification
obligations undertaken by the Borrower and/or its Subsidiaries in connection
with acquisitions prior to the effective date of this Agreement.     3.  
Novation Indemnification Agreement dated May 3, 2003, by Shaw Environmental &
Infrastructure, Inc.; Shaw Environmental, Inc.; and Shaw Infrastructure, Inc.;
to IT Group; OHM Remediation Services Corporation; GTI Inc.; and IT Corporation,
relating to assumed completed contracts.

Exhibits and Schedules — Page 31